 

NoTHE UNCTED STATES DSTRICT COuky |
Case: 1:20-cv- 475g Docu Gat 4 AGHA eR TeMROrRaaer leat SA RagalQ #:1

EASTERN DNISION ES I L. E D-

x DEANDRE, CRERRY AUG 12 2020 V—
Pebthoner THOMAS G. BRUTON

CLERK, U.S. DISTRICT GQURT
v- Cril case, NO? | 12-CrODALS

UNITED Steres oF America )
RESPONDENT

MOTION UNDER 28 US.C.§2255
WD Vacate, SET ASIDE, OR CORRECT AN
WlEGaL SENTENCE OR CONVICTION BY

A PERSON IN FEDERAL CUSTODY

Honorable Ronald A. Guana

Magistrate Judge Sheila M. Finnegan

1:20-cv-04752
Judge Ronald A. Guzman

Now Comes the Pebtioner, Qekudre Cher , PrO-SE,
anid heres Files this motion +o vacate | correct ubr Sey
aside Sentence pursuant 46:72 1SC5 2 25'S. Pethoner
IS Anion lawyer, PrO-SE, invcarczrated Idiqanst. AS Such,
Petdioner ASRAMS Court ro Fellow the directions eKshe
Unitred Stebes Supreme Court nu Hames v Kerner HoH
US. 519, IVS. SUA, BO LEd Ud SZ (1912). “There,
the Court stated +het aeuthe Should hold Pro-s& oer S

“toa less Strng envt Standards Shan) Formal pleadin

dratted b isd ers" Retvhoner algo request Yhet Shig

Court ad@+ h ruling OF The Second reurt Court oF
Repeals insrnest mans. Fech. Bureau oF Prisons, N10 F.3d

411 (2nd bay: Roc) (pe curim) Spent Sc +o

© ly berall Construe A pro-St eee pleading ‘ro TASEthE
sronged mesh it mite eR
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 2 of 86 PagelD #:2

@
DACKGROUND
On June 29, 20, Pethioner, DeRudre Cherrig aber

a yur rial, wes Convicted e+ POSSESSION usith incteart to
oa a Controied Substauce mi Violation of 21 US.C
S sui(ad(‘), 2u.s.c § Bal (b) (') (8), amd 2 US.C§ BSI
(a)

AT Sentencing on September 13, 20M, “the Prosecutor
elhdkensdks tae
requested A Career Gender guides ‘YANG & Which the

= drug Amount OF IS wlograms Ff Cocame,

Advigery Searbenscinig Placed the Pebchoner * OFFENSE \evel
31, wrth a Criminal ne a Fesuthig ins a Quide
® le Tage Gt SLOFe Life

Court stwtence the Reklous +o & below Sencehinns FANQE Ef
ZHD meonrths.

Petdioner Appealed >From the above conmichons Yotne
United States Cour} oy Appeals Sor Ve. Sevenvth Cyrenrk. “the
Appeal was docketed as T1- 3018. The <a opouade Wee
raised 2
1 The & s\rick Court erred inh — Suppress ENIAENICE

peak Prop A shat the

outaied during A Warrantless And NON CeMSEenual Search ws
Myr. Cherr iad
Probable Cause.

2.The Pstrieck Court exvediay ~erlies +o Sud eee
vicletien eae SSennannnDs Sas te Preserve and

Slee cya ATrESY NOT supporked “

 

disclose pistiogens ic metadata Yelevanrt to Hr. sr aaa!

britsla as «

 

fA
eee eee

5 Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 3 of 86 PagelD #:3

The Court oF Appeals denied Whe Agpeal ond Reral OB, LOG
an Heau B. Brindle Abanudoued the Pel roner Upon
Noteahion OF the re tes ‘ Pedtronser without The
Assistrnce ot Counsel sled a time) Petron yor Wrrk cH
Cerborarito the Usrled Shstes S reine, Cours ow July 08, 2014
rhe Supreine Court denned “he petrhion on October G1, ZO
\ON
“The District Court spor the Northern District SE Ainas,
Eastern Division has jurisdictions over this case pursuant
4o 23 U.S.C 5 aa
Tssues £ |
© 1. Counsel wes Imexechve Sor “posons to thereu pees
ete the debails of Mr. Cherry arrest, ‘preserve , Ania ebtnins
Crucial endenct which wes pls at whe Sime, which weuld
have exonerate Peldioney. “the Courk violeked He. Cherry
sah. Amendment Cousttirtional Bait - Due Process of law-
are rm g, Pertohoner Ye equal Profeckieny oy We law, BY W Nhe
_ gmsagolica ehions , And =yeulure So TECOQNITZE
co whrothag ore ree 0
2.1 he Reldidnser’s ‘yh Amendment Const nharhonal Riba
* Que Process” Wes vicleted pase courts when the reterd
ASSSt the cverntonenry wi
ty. Gherrus Substonshel Constdotional Badts
2 3 Cake LORS sadbeiics =r “falure, 40 have es
Stree a4 anid invkenst anette Chatlen.gt Hye

 

 

 

WAS mannipuled ed ind order te

 
== or = ————

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 4 of 86 PagelD #:4

ae

she Fechmques oF the oP pee’s wi ve avd +o She inetormnns
and oe demrces, Pelhioner 188ue 1S thad we rastruchon
HIS was wrontqtully voithdrand .

4. Counsel (8) le eae Sor “enhins te Chatlans &
Erroneous Career OrFeader stebus, Antd the “Hla,
Unned Slates Code Sechions BS1, the case the} the Qevernmust
rehes Upon cloes.wot apply Ser euhanictineadt ase

S Counsel (gs) was inerrechté For Fringe iugure Pebhoner
Consttutroniel Riqhtt-to a Yair drial, when OVENS ment
wnoteted RetconerS KR Admendment coustticionual

a right Que Process oF Lavd— whee teshimony ons presented
Vet the Government Kaeo te be deliberately False.

b. Counselts) LwAs huerrechoe FoR sage errechyely pursue,
And SECUre the most vrini Rage +o Cress* Exams She Perthoner
ACCUSEY . Romar, aud Croatord N. Washington =
ComFromtation Clause violet on

ral dudge improperly wsterjected mses, ASSumed Rele CF Prosecutor.
AFFidavret - Strbug that Yre ConTEaits oF his Petron IS PRuS
UNGER The penarhy OF PERUrY

Exhibrt A- Ar AFFidavet oF TRUTH, eS qev er MEAT
MISTEPYESENTENON CF THE FACTS UnideR THE pedalty GF PER |URY

Sxhibrt BoA quick TEFETENCE To rhe INCRUSIStEst testimony oF
The OFFICERS, Preck thar Fabrierted BViGEMCE Was presented.

 
i PERt = eee et, ak Ee ee ee
w “wy SqROUN DRE 20-cv-04752 Document #: 1 Filed: 08/12/20 Page 5 of 86 PagelD #:5

Suppression Counsel wes Cons }curronatl
STuerrechve For Fauhniq te Fellow Reker
Express Sxnstruche ee Subpozma aud [or
Requests ‘he Court to Order OF. Castaneda's
Camera Fer inspection oF “the Metadata,
which would Have “KRREFutablu, Prove thet
“the” FARSST PvevTUre “VAKEN ae “the Oerkche\
Ban closed” \emonig “he Plain oS
Fabricated enidence.

Retsbioney weuld ike de Apprise Yne. Courk Yratk Ane
& innstanrk contentions | aE A Three- part SeqAsai :

 

Sn Order For Pebdicaex 40 Prove his merchorious
Fourth Ameudmenk clan, ‘rsh, he must preve thet Suppressrons
hearing Counsel (Bev ®. Brindle: ,) USS INNEFFECKE For Farhi
+o mety weRuE A Subponen Fer he Metadata oF Ore. Castaneda
Camera anid the Fack that, contrary to CRO Policy, DFC,
Castaneds used his * perSonial ako! ushieh 8 NS CPD propery
And Violate the Chain oF Custody. Second, he Pethouer must
Show thet mg Fourth Amendment} was certore ous, See iSv
Owens , BBL F.2d VAIS, WAR n.'S Ue Cir, 1989) anid but For She
Error OF Whe Suppression plhorme u's Errers, he TESuth oF the
DeFense did wok learn Phat Castaneda used his personal camers
& thas ts 8 “metrnal exculp nkory exideniee” ants Nis derzeuge Counsel

requested the inspections or the Nebadeta. the OV erNenzalt |Castaneds
1. vorthheld this werk ermathion during +h, Sees HEARN
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 6 of 86 PagelID #:6

“he Suppression: Kear ea voould have been diererenk,

(A) Suppression Hearins Counsel was Senna
Senerrechve and wes Under a Conhel or seutevest As
beng ¥Federail 1 Sendicted

(B) “Trial Counsel wes under a Couthet oF aanvberest AS Bein

A Person OF scmterest into a Federal aves Jion, And Wes

Consibahonall Senerrechve FR ow hight or OFc.

Gambor’s tralsbeshmens , ~reshinons. mh Would have auvarted
+he teshmeny oF Agent ‘Resth ek ord And a Braano”
€ AS to Peitaack Su doy ving bend Enns Ye move We
Court inv accord uoth US v. OZaina, Stel F.3d 123 Crew. 2008), 46
reopen the Suppression Rearing, Sons oh oF OFC. Gamboa’s nal

teshimonu, Suppression HearimeCounsel Should have expedrhoust

meved +6 inspect OF¥c. Castaneda's * personal Camera’, ASKed ne

Qevernmenrt +o preserve the Camera For the Mehdete, which weuld
have undoubtedly Shown and Prove, as We Pelhoner keehred to,
that dhe Satche| was CIOSED, “ths Would have Shovow thet He
“FURST picture Jake” vas oe the Satchel being clesed , mS
CoOMMOn- Seusge cemenuds . Soper zaaron Nearing Counsel and
“trial Counsel , Whe Should Kno the larw x Acctyd wrth
US v. HZunma, Stel F.3d 128 (at Pew. L008) Udistrick cour} can
® Feopen SUppressidys hearing when the prereered Exiclence

Zz. Cherry, IUO ¥.3d at 138 (" Cur. 2019) (@. OKAY, So yeu don't
Hwa rh was mre, A. No.)
- 2

—=—)
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 7 of 86 PagelD #:7

would ret only up- End She Seeceresinenek CASE AS to" Fruk oF the
poisowous tree, Neos , Supra, but also + would have chery
unidermnded SO Rely, Crmuttord Land Brazac’s Quppressrors
Hereinug ——- hold viher wise would behe. lege!
OFe. Castankde’s Unconstchulienal and NEFAnoUs AchONs LAS
* done o ad Hath: because : oo gir ar the abene , Mere re No dou
that he had 9 Conscious erFert to Suppress the Meta data exculpatory
Evidence because } would have Undermine the OFFICES Ouppressions
hearin Yeshenony, feshmonry te eatabhsh * plainvies® oF The Satchel,
a saith Shot Sack Ae ewarke usc losed ( Qader Ane pene oF PEON,
wes Closed , 28 U5.C.§ rN) , Coupled vorth OFc. Gambea's Anal
& testimony that the deor oF Rebdioner’s SUV w9s “slosed", 920
F.3d at - (9. Okay, SO ue dont Ypinnk WAS apens ? A. No).
there Sheuld be IeHle doubt thot OFC. Castomeda’s Subyechive
Knowledge thet the. Camera and Metadata had eaculpatory Valut &
‘he -hme he Seld rh aka Sprece Bale, US. v Bell, Bid ¥, 8d O18,
313 (TP Gr, ZONe), Once agnint and to belabor Vhs Acute powt, A
claim thal makes NO SEUse at all. “To held otherwise would bebe

leaic.

Nc Honor, Ye Court BA hight learned and exper enced
Jurist. “thet being sad, whet clher YEAsons (rwhowal anad | or leaycat)
would or Could OFC Castaneda basis be For Selling his > Personal
Camera” Ata RAGE sale? “The Yesounidins als Should be

“the bad Kerth ABS Arqued albeve . Rell, $19 F.3d at SIS. “To

& hold other wise Would ruck oral nehe = ut also voould deny

Petchoner Wue Process and a \ Brobections under the law
eth
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 8 of 86 PagelD #:8

calls the crediblty oF a wlwess nuts questven!) Counsel(s)
Should have. moved ns Court Yo reopens the Suppression
seis

Noy Honor, in Ye witerest OF \ushee Ani as accerd wodh dus process,
Hine. Gourd should -taxe judicial welice oF the Fotlowowa telling nad makerial
Facts: (1) why wes OFC. Castaneda, Contrary to CPO poloy and he
Chany oF CUStEd Ys UBINIg his personal camera? GE) why would OFc.
Cashaneda Selrhs camera, & camera, int haht er mit therracts anid
civcumstanices OF the instanst case, thet the goverment CASE 18
hinged ow because OF the ~ PUIsEWEUS ree Ss in ae
& ae Stokes SU U.S AT, 488-89 (1963), A Few months Seber the
Suppression hearing, at And Un Kievan Speen sale! ENeEnw thouah :
Suppression — Counselis) were Conshtuhoralt Suurbeche,
Strickland : Hele U.S. AY eB1- BF, a AS ai Above Court, :
IN goed- Conscious, Cavaiot disnaree that the only reason OFc.
ong Subsequent sold his Personal Camera, A CAMErA
“that was “material ascte The Heady anid Fourth Amendment
mereforious Claims", ata iaaiath @ claw the MAKES WO BENGE
at ally 1S because he Knew ; ak the Metadete ENIdENCe MIAME)
ins hawt oF Suppression hearing Counsel Came Close to ASKAMg For
Wy (WiS.v. Cherry, 920 F.3d ab NH (1 Ger, 2818) ( Burig the
Suppression hearing, We MEFEWwE Counsel asked CAstameda
About the Order OF the Photographs, but never Saugis 4s mapeck the.
@ Camera oF Ws Meladats it \ almost Awe years arter that hesnne,
3, See [decre} entry oO, eet PS: SoG |
ae
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 9 of 86 PagelD #:9

Kreth Amendmenst Ldecket enstry c®, et PS 5|
Sx¥ the Firat picture OFe. Cestaneds Sook vas oF Me Satchel

beng opened, he would have remembered Mast. However, SINCE
the Firs} picture JooKen was mdezd a the Sedchel crac
he Falsely clamed Shat he did wet Kovous whieh pickure he “eek

Furst, [ae Keb entry 0 |.

(C) “The sxaenrlable Discovery Deckeime 18
NOT Applcable ~wrecthe FackWAnd Circums}races

OF rhe TXstensd Case

“This Court ruled a Viey pueden’ as te plawwview oF the Shige a
he Satchel, f rulin J wn highs oF DO¥e. Gamboa's Anal restimonsyy
anid the Metadata whieh Would have Yewearled hak the “Sirst prckure

Eakiend was oF the Satchel bemg closed anid ont Mas Floor 18 Frenst
er the oon es Sent AS Bees teshwd yoesrerously +0,
thet constitutes a monn est error oF lave ancl Fact “Yat the ar
Were pdmissile under Phe wuevrtable os ‘

Nix -v. Williams, eT US. 430, V4 Lids)

“The Petcioner’s SUV LAS legal pr Ked an ~ private property
Anid wet ant the Street, impediag fakkic, iW A NO Parking Zens,
or es State secon er Cay Ordinances Sa,
Yhe lew Entrerce ment OFMICEYS had NiO n Wk or Tesponsiolety
+o +o or For Crawkord +40 drive Petcionter’s Mercedes SUY
+o the MarKham peice Shred. Thus, the inventory, Search was
Noy required er NECESSAYY. Chery Q2L0 F.3d af WAZ

— oO”

i
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 10 of 86 PagelD #:10

 

“The OFFCEYS CAN NOT Fail back en *he Communstty Care Taker
Function +o jushiry toomg| meWINg Rebbiower's SUY, and Yhus
ANY wnsvenstory Search vould be PR which weuld have
discovered the druas

=x} must be di 4 noted that the Court memsberpreted
ari CrawFerd Teshmonny A “Fr. lolo, “the Court states -

" CravoFerd Further teshiried that he drove Derendant's Cay
+o Ye Markham Pelee skrhon because 4 was Aha, inches Gin
oF the OFFices fo Serce the car Kor KorFedure nea

“The actual teshimony ak Crawkerd at “rr. lake, 1S" 19. 18
opposrte oF the Court's Hf LES AS Follows *

WIA. st was determined by The Case agents that ws were NOT
IF. Ganiq~ro Suze the Vehicle, And we didi worn te leave

“4 wrS this deagions which Should InvForm Ans ienprrtaal Fach

Finder Phet Law Ewrorcement oFkicer Knew that did not have the

leqnl\ authorrzntions +o Foret ne Pebhoners vehicle, hey did
Not have the legal authordty +o conduct any ean aoe
Search the vehicle , qr a Petdoner, Law Enkorcemensh
was try ais +o ee thew illegpl achows shee Aner
obhashSnganid Qepartmenst procedures, © For ¥Fecure —
thenl OFF seers dont have +6 explawy ther lle al achenus Or
Forkedin Petchener Vehicle, No conFisention OF the Satchel
Arid the Meh Ao ner ak, Apart oF the endtace —ko show
he ts Ye Satchel bein PYOP- OPEN, Counselor (8)
WAS imerrects Fer ‘mle “XO a ‘ne satchel et the
Suppression’ henrwug A anid al, Se Anat the judge and ry

lo-
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 11 of 86 PagelD #:11

could see nnd delamune the Impeeniity oF the Sotchel
bein prop- opens AS the eNernimenit photos depicts.
Nour Honor, as at dd ing Foetnete 3, +0 try to
Circumvent the Fact thet Pelbonusr’s SUV was Parked on A
private propaty aes and hus the Community Care
“racer Funchion does att apply te tow Me SUN, and thereFere
would preclude ary nuventeru search and ne inexctable
discover dochrine., OFc. wrord Feshtried nay he drove
‘ne Sp the Cartas: pohee stations Yor SAFEKEEP I
(Summers a Crawrerd SRE the SUY +e waathar
Courthouse AY Kini a a huge” WFrerenice. However, he
@ just move the SUN Prem one private property ee 6
Q Gousrementi PAT Ranic \ek, winch booth partins lots Are
accestible tothe public . There was No Sore dure procead-
ae Asa mater oF Fact, ON Junie 1, ZOIZ, +he NEKY next
y oF He wuciden} ws question, OFc. Gamboa alt wry
A ar Walsh aave Qebchoner’s eWorner “Susan Shatz she
Keys +o the SU and “the Satchel sinks dicated that de
velncle was parked at the Courthouse wi Markham Wo “he
Above. iB Nok mere speculation, ve Nerries Yhat Oc. Cyrwkord
legal ly moovedt Peddronsr’s QUYV, an SUV Aho aes Lecaily |
HY See Photo oF Satchel earths drugs and MOWEY protruding From
Satchel, notes the picture oF the Satchel w not rt mes weby,
R comer oF the Satchel i& ot Visible, AS F Someone 18 Heldig the
& MESSEN er style Satchel open. “this Proves VFS manapaliehaig

the crime serve | Phofes .
—_—1I—

 
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 12 of 86 PageID #:12

parked On A private property parking lest

Su ppresan On hearsay Counsel tors
Consldutronalt mnekrechye And LAS
Under a Conhek oF Seayleresk as Reng

Federattay Deatch led | sxaav eshanted Sead
“the. Suppression hestinin.

“The Pet es aver that Suppression Nearvag Counsel was
Consteberntiy SmeFrechve. Under snetland ¥. Washi on EL
U.S. At 31 ~3Z, GG (iag4), ¥or Paskisi AS he Court oF Appeals
Stated in US. v Cherry, Qp ¥.3d ie WA (ew. 269), +o?

(1) request te USP ect the camera, Q) request sh. ce +o

preserve the camera, (3) req eps A Subpeean
deta” enid ence, (a) objec Le
OF. Casbaneda using ms personal CAmErA’, in) Vislahons ck

oF the CAmMErA For the,” omternl Meter

 

Cheage Pehee Segarkmenst Policy and ins Yholatont oF the chaus-0F-
a
the gp rumen +o preserve the deta ef Yhe Camera Anid LOWY was

en anid requiremenst, (5) Ask OFc. Castaneda er

he using his personal Camera snustead oF A CPD camera that wsuld be
rendin'd

Signs And Sqn: -out Sheet, anid (ce) =ssut a Subpoena For
OFc. See whese rae would have undermined the
eshimons oF Ancuts, v Real , Craver, aud Brazas where

ccessibble From Ane Property Room. or the chaini-OF- custedy

~festimomts were Clearly i sistent. ch erry, ARO ¥. 3d et NIB,

Aste planwxiew. Q. Oh, soAthe deer ~he hadw} been able to - he
a2
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 13 of 86 PageID #:13

Lorsiy+ Successrul 1 INL OPenyins the door? a. he didwt ek ww.
mF he did OPEn *. = wasnt J

AUK ettenthons. 2 tos ‘pak
Fryinig to mace Sure he didart oer ins. Q. So you dont recat
whether rk was OPE oF closed? A. aah wasnt open ~he didn
oe w. Let's put ‘tt Thad WAY He Couldnt gel hig Foot ins, Sok
torsnt. Q. BKAY So you dowt think ik as Open? A. NO.>Rd wt
34.

Dunne the Quppressions hearing, the derense
ceunssl asked Astan eda wbout the order oF the pan aphs
but never Senght te ‘ipa’ Xe camera OF Xs Metadata unsthd
almost two years arter Yrat nae s Counse| was

@ Weil RLDATE oF the SSeS oF Yh ie but nA NO pow
berore or doing the Suppression hears id Cherry ask kor
the Camera or The Heladeata, Nor dvd ErTY ABKANE
govermmenst Ay preserve the Asta. Sad ab WAL.

Lasty and more importantly, niet only did Peldioner

expressly mustruch Hr. Beau B. Bnadien +e do Ys above

(ithe e), but alse Pahilouer Wereiy u w Suppression
Hearing Counsel to Subpoewa the surverllauce From the

Koost ob \e SS sYe , the Barber Shoo, aad Chinese Yestauransty
All aurveillaace oF She prssesiger side, and the Velas quez Nurrlers
Shop which SUrVeillanice would Show the drva'sg Side oF We
Pebhouw’s SUV. “ths aurventlance Coastrary 49 Ane. pituiacion’
tteshimonitS ek © Resthy,, CrawFord, and Brazas , ,ALD F.3d

© at 138, would have veriFied OFC. Gamboa, tral Aeshmonsy Ynery

“ne ae oF the SUV uns mt DREN, Chery, GUO F.3d at 3Q.
aie) in
 

 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 14 of 86 PagelD #:14

would have Clearly sl sive Whe oprued the driver door, anid
Ch doer oF Petchouer’ Suy, anid Who + was that picked
dhe Satchel up OFF oF the Fleer, opeued + Anid Set a ONS the
Passeaqer Seat For Mhe purpose oF purpertins WAS iy plaiss Ni WiEW
when wey looked msidé, the SUY to mace Sure uy ONE WAS ini cy.
herr, 420 F.3d at W38-39_ and Surveilamce Footage would have

Venkied Pebhionuer's YEYSiond OF the eveuts. ¢ Be AAD F.3d act 3K.
| Counsel, in accord worthy Supreine Court precedent sad
Seveath Crverrt precedent, NUTS obligated +0 Ymoroughtyy Inv eshgnte
Petdroner CASE, Namely when the probe would extricate Pehhroner
And verve fhe ae misconduct OF the ORFS (© Reilly, Brazad,
Croustord, anid. CRatanede’), Smth 534 US. 516, S22-23
(2008), Dausv Lambert, 888°F.3d 1852, idl (Cur, 2004) ,
Hampton v. Leibach, S41 ¥. 3d 219, 253 i Car. 2003) ( dericrewt
Per Formance For eng ts INN eshogte),

Conic OF ce ovheres)

“The Ped Loner learmed arter Vhe Suppressiont his had
; “x 7

5. OF c. Gambon was “the. arrest OKRICEY .

lo. Beau B. Grindley, whe vs Pebchomerd Suppressicnt Hearins Counsel,

8 Suppose te kuowshe laws applicable to Pebthorsey deFeuse , Namely as
+o procurinl fhe SurVEillance From the Boost Mobile store, Barber shep,
Chinese. ¥ sedi AN Nelasquez Hurrls Shop, also the Six (bc) thugs
Rbove nek Geld ica mustructed counsel 6 do re no anal. Bez
AL V. AGS ¥.3d 481 400 (4 Gr. ree) (HN Vawyershat

represent Crimaval deFeudants are exoected 4 Ker the las
APPlicable to ther chewt's dereuse” ‘. ~10-
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 15 of 86 PageID #:15

Concluded het his lawyer Renu Grindley was Federaily mailed .
=x¥ Pet toner vonuld have Kuowwe thet Mr, Brindley WAS UNder

a Federal indictment, he would vot have Wired Mr. Brindley,
Perhaps 4ins 1s the YEASOn) Counsel Fated to ASK For the evidence |
Above And that bash sais Xs. Court oF Appeals Slated. Chim, AZ '*. d
At WAL.

“A deFeudant who alleges a Felure 4s novertignte ON he
part oF hs or her Counsel must nt vodh speciFierty what the
INV satophion would have YEVvealed anid how & would have athered
the outcome oF the case”.

: Myr. Brindley Sadace +o Follous GA Messexts EXPTESS _

& mustructions ‘0: LY Subpoena Ofc. Gambon to the Suppression
en (2) investhoate the Metadata oF OFe. Castaneda'’s ~ personal
camera’ (3) Procure And ]or subpoena the Surveillance Foshan.
From the Geost Mobile, Barber Shop, Chinese restaurnnrt, and
Velasquez. Murrlers ,» Aad (4) request ~Yhe ae ernment +e preserve
the Gamera i queshen- For he TEASONUS sisted Supra, 1F Counsel
Weuld have Followed Petchouer’s mstructons the outcome oF the

Suppression Co . heave resutted mathe drugs and Petdroner's

Stetements imadmasole.. , Skrckland ALE US at 84;
Kommelmans, AT US. at 382-83 (198c).

The Peteron er % Futty coqaireant Yat the qeeramentt watt
Assert tha} because Some Othe Ahove IBSUL WEFE FRgEd on Rppeal,
hey Cannot bE TRISE Ind A S 2255 mehon. The ABOVE Clans AYE
& iled under the Umbrella OF Eerrective Aasveke nce or Counsel, Raid

Can berased inthe inshanst 5 2235 meheons ee 1S anunlychenily
-i\-
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 16 of 86 PageID #:16

®
distinuct: See, whitey Mtehetl, big* er.)
Petbiomer’s Sentence wows imposed Ins
“idlation of the A Se, and 1 Amendment

or the United States Const bubren the harows
anid Shbementts obbawed as Frurks oF My. Cherry's
Arrest} were inadmssplale anid allowing ther
Admission violated the Federal face laws,
there Fors | Jenvinig the Court wrthout jurisdichens :
~¥o impose Such A Sewtence “The Courls msarpplicabion
OF law, and Farlure to recec NIZE Constrollin

ay precedents , Yeniders a oe oF tance

Ins he, CASE OF thuted Shetes vy. Cherry, Whe

qevermmenst misled ‘he Court by npr 24) twenty
Four un relat ed rutherrties. Each case tited by Ane.
goverumenst involved ScenArios where law ENForceamentd
corroborated the INForMaAITS Alle ahons that tne person
Suspected was indeed “ae In Criminial nchurty.
“the courts int those Cases moked Shed 4 wes this “Type OF
Corroboration that ave larg enkorcemenst the probeble
Cause to arrest he individual.

; \ny Qherr & ease, the arkicers lacked he Ses
INFOrmation +0 errectunbe pA APESS The insFormanst

e ave Scant iiFormehon About SOMEONE he only KMEWD
as “Ho”, and From Agenst Brazac’s aFFidavet, he wrrbes
—\2>-
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 17 of 86 PagelD #:17

Under Cath thet, “the coopershina gource related thet

he wows inshucked +o dehver ~thirk ent Kale rAINS OF COCAINE
rte ch erry (see Criminal complaint Lo \e) hs
jnuFormehons swt only Scant, but v's Met evens Firak-hand
Knowledge, ifs AnFormabions CoMAG From SOMEONE ESS,
whose idtutrty IS UNIKnBoLns Fothe Kecord. At the time oF
My. Cherry arrest, agents only Kuewrthet : A. there was &
Newly arrested individual, on Federal Superwsed release .
“this nidivid uel did't have the PErMigsions From the Ceurts to
Act as ans inFormer or to assisk law Entorcemenst. hopanis
disreqarded polices, procedures anid A Court ase
agreemenst anid preceeded +o allow thus inidividual +0
Cooperate And INVETINIOE UPON) ANS UNKNOWN ehzen's
Constduhonal eee this inidividuel (inutermanct) told
Le that “Mo allegedly drove A vohete , SUY type

| ercedes. 3. Someone was roilliug to meet worth the

InFor manst : Rruy | at ohne iscsi cant by We meena
Lor never Correborated by law ENForcemenst, (See Supp “re.

Po: Zi, 1S-18).

«

IS. Q. Now berore the arrest, you did ruck corroborate worth Ynten
Vo. Exactly where he Teaidence was? You didi tare him out
11. there, did yout

iS, A. No.

Supp. tr. pq. AA, Z- 2S

2..Q. Dkay, now, during tie calls you Never heard either

HOF
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 18 of 86 PageID #:18

3. person, the informant or Mr. Cherry, mention a single code
4. word that could be connected with drugs, did you?

5. A. No.

6. Q. During these calls you never heard either Mr. Cherry or

7. the informant mention any code word that could be associated
8. with money, cash, did you?

9, A. No.

10. Q. You didn’t hear them discuss anything about a price, did
11. you?

12. A. No.

13. Q. You didn’t hear them discuss anything about a quantity
14. did you?

15. A. No.

16. Q, All that you could hear them talking about was a location
17. and when they were going to be there right?

18. A. Correct

19. Q. Okay. So there was nothing in the calls that corroborated
20. for you that Mr. Cherry was actually coming there in an

21. attempt to get drugs? All the calls told you, that they were
22. going to meet, right?

23. A. Yes

24. Q. Okay, during the calls that he made, they did not even
25. corroborate where the original place they were supposed to
Cont., Supp Tr. Pg 25, 1-8

1. meet at the beginning was, did they?

2. A. No,

3. QO. You were not able to corroborate the informant — any—
4. let me rephrase that question.

5. You didn’t obtain any evidence demonstrating that

—i4 -

pet
SE _y

Y7
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 19 of 86 PageID #:19

6. this person named Mo had ever gotten drugs from this informant
7. before, did you?

8. A. No.

Supp Tr pg 27, 22-25

22. Q. All right. Now, before you did that, before you put the

23. sham cocaine in the informant's vehicle, you didn’t

24. corroborate that he was ever actually going to meet anybody at
25. 147" and Loomis, did you?

Cont., Supp Tr. Pg 28, 1-21

1. A. With the phone calls? No.

2. Q. Okay, with anything other than just what he told you

3. right?

4. A. Just from the cooperating defendant’s information.

5. Q. Just what he told you, right?

6. A. Carrect

7. Q, Okay. And at the time you put the sham cocaine in the

8. trap compartment, you had not corroborated the informant’s
9. claim that Mo actually intended to do any drug transaction

10. with him that day, did you?

11. A. Not by phone calls. No.

12. Q. Not by anything other than what he told you, right?

13. A. Correct.

14. Q. Okay now, the informant eventually went out to the Boost
15. Mobile store, the location you were talking about where this
16. was supposed to happen, right?

17. A. Yes.

18. Q. And at that time, all you knew was that the person he

19. described as Mo had said he was willing to meet him at this

20. location? That’s all you knew from the calls, right?

=|\S-

JSa#
V6

/

7
 

Case:

eS

_
.

go

ee oe ee ee

1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 20 of 86 PagelD #:20

_ A. Correct

Supp: Sr. Pa 38, 12
Q. Okay, Now, at Shak point ins time , when he qot invto the

. Cary You had never heard Mr. Cherry INAKLE ANY Comment about
. Arugs or ess at AML, had you!
A
Q. (os er heard Any discussion. behacen them about a
nreqohahons OF A Price QF Any sort, rignt?
A. \ couldu't hear an uthias
Q. Arad, ins Fack, at the Le 1 Ny. Cherry qe vasto Whe

vehicle vodth Yhe inst ormansk the Snuly Hounc Vnek you had

Conveirmed was thet he was driving ts whee Mercedes and he
AL.

LOAS senting +o meek ths Guy. night’

12 A. Correck®

“Ths court ISA Tack Finder Courk and a court Yuet
brse rts OPINNLOAIS on Facts included nu Me records and
niet those niles ed by the ie aS er pekcdione. “the
evidence yas an dtshivetiw ely Wat law ENFOrCEMENrk
Violated Nr. Cherry ‘S Fourth Amenuderenst Contetutronanl Right
when shin othe record 1s devoid OF Anny MNFOrMAENy,
at Any Sta gee the proceedins § From Me time the intormanst
WAS Le uinsirl My. Cherry arrest, Mek Ny. Cherry WAS
ase so WAS About to EMGAGE ny Or Event Previously
Eugaged™ mn Anny crimmial acti. “this Supports Whe
queshonin 9 oF ether the inFor mands reliaboilhy or he

LY allegations , Bikey hed Mr. Cherry WAS

—\le~

INF OT MAN
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 21 of 86 PageID #:21

Connected +o any dru rensachiory anid | or criminal achusty.
Rolice are mok allowed to MIFTIgE UPON SOMES Wioerty
Nor pursut an arrest because Someone Powsts the Finger.
Ste. hed States € o \ugra , BAT F-2d Ble®; '11O UWS.
App. LEXIS 2910 No. FA= IT (1190). See also, Unrted States
N. Harald DHelonte Castle, $25 F.3d 62S , WWllo US. App LEAIS
IONS No. H- Bed (2016). No urgent circumstances excused
+ne Orricers From abenidensins she ‘Fourt Amendmenst voarraark
requiremedsts . Law EnForcent enh did nok have leaal -
Authorization to arrest Mr. Cherry, Law enirorcement did
not have the legal ruthordty 40 Search My. Cherry Vv ehcle, |
Conduct 9 pretechy E SWEEP OF WELS ANY thing, Plats VrEI OF
wet, mside oF his yecle to apply dhe imevceable doctrine 1s
wicorrect and apes AGnwust ne Constetutronanl protections
quaranst eed to mill GLENS , including Mr. Cherry -

The Frurts oF such illegal Conduct -AS a matter OF law-

must he suppressed anid considered inadmissible. See

Wow Suu v. United Stetes (1463) 31) USAT, F Led 2d Al,
33 S.A UOT, SE also, United States vy. Corbex, 449 US. IL,

UT-UIG, Lolo L.Ed. Zd LeU, 1 S.Ct LAG (14S) SThese controle
precedents re wires Yhis coury te reverse the commiehors
anid aranst Mr. Cherry's SUPPrTSSIONs mebont NE he court
alts decicle otherwise, the MUSCATMAGE OF Jushee wit
Const e and The: uaranteed protections OF Mr. Cherry's :
Constetubonel Rud +s poll be NonexiSteark and ng eatablished

rights Baik acalsnsie to be sieiehadt
-V1-
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 22 of 86 PageID #:22

A 2255 1g mtenided +0 readdress, * Fundamental
dereck tsi, which ins herensty Tresutt| WA Complete
MiSCATMIA ge oF jushce,” and “omission |s} mscousistent
Loth +he Yodimenstary clemands oF Frur procedure”

Hiv. United Stables, 368 US. 424, 428, (19462)
 

GRouniO WE 4-20-cv-04752 Document #: 1 Filed: 08/12/20 Page 23 of 86 PagelD #:23

Cpetialag dies Consttubienally luerrechve,

For Failing -to Correct the Court oni ths iuterpretabion
oF the Recdral- ERRONEOUS interpretahon-
Counsel had an Leqal obliqnhon to misure the Pelhoners
Rognt +o 9 Faw and accurate delermioabions * he.
Record Aud When the Court Failed Hs judicial
ce OF imparhality, Counsel Should have
Filed a 52 (b) “Plant &rrer” nee Specabscaily
where the Court erred, that the &rrod wes plain
(or obvious), hat } arrects Pethion er Substantial
matt Anid Yhat the error ppisualty arFects the

ee ny eqrty or the jushee System.

Pethiomers due Process Was Violated by the Courts ushers
the record was manipulated i Order +e ASSISt voth the
a ernmentt's clenial OF Mr. Cherry Constitutional as
Judas Guzman's Memorandum, " Opinion and Order #&0,
riled on April iL, 2613 states “The coopersting derendanrt had the
cell phowe Number oc the party to whom he was +o deliver +he
Cecame And on the agents mstruchions, the conperahin
derenudant called Me and chan ed he meet wc place to a parting
lot wt Ye IST street anid Kedzie av Markhany in Front or a
Reost Mobile Shere ak F.0d pm: Ste. Suppression Near 3 ane
a | Supp Tr. ) £4: LN 14-25: —_
. Beau 6. Brivdley anid Andrea & Gambino is Counsel (s) that
Petdioner reFers yo-

 
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 24 of 86 PagelD #:24

iS. Q. Okay. So there w7s ni the calls Nhat corroborated

20. Fer you thet Ur. Cherry was Act ly Coming there in &N

Li. attempt +0 qe dru s? Alithe calls told you, hat they WErE

22. Qving +e meet, right!

Ayes. :

24. Q. Okay. Ourig the calls thet he made , they chid Not EVEN

25. Correborate where the Sng) place they users Supposed +o
Continue (const.) Supp. TY. gq. 25, 1-2

lL. meet at the hageianas LAS nee sa a

2. A. No 3 :

The Court memorandum,“ Oprssvons and Order (S)) 18 Fabriented
Enidenice » Nek only Seaider ed hut mansuFactured by Me Court,
Statements such ag, * changed he meehug plack,” Lee used whens
iu Fact, records reklecked No Such inrermMeahion The record also

States, “Law Enrercement NEV Commrmed het Yoere was ever A

meeting. “The ver buage. ok Vins Skatement can leave ane wth She

2, Supp-Y¥. pq U1 JOT, reads, 10, 10 Your repert did you iectightthak
Any Calls. HN. were made te ths AL IZ. A. No. 13. &. Bub the wuiksganaak
worsen able te set up a meediug woth ALT ML. tors he? 16.A. No.

Ilo. @. Anich-thens arher he called AL, thats when he called Nie. 1.
right ? 1%. Correct. (He Cl had 40 call arg unde ubried Person to the
recerd Name AL, who Men a’ asthe Cl the Pelhoner Number, For
TEASONS UNKNOON, but We de Row Hat he Pethromer was Never the
recewer oF the Unicharged cocawe, eCNs recerdias deqick, prect or

. v

Such.) (quetws “Asad Fuckt Im Qensnia qo right Were . Leta st& Some
bedy right by htre . ) Was qonsuR que Shem AWE FUCKING Car Viet NOW.)
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 25 of 86 PagelD #:25

And CO rroberated siencaations relatede Whe Mleged ears
however, Ys, 1s Not true. On f; Sef 4, ane paragraph OF
SAME Memorandum, dhe Judge states, “the meeting oF Phe
cooperahing deFeadant and Qerendanrt ge occurred su
susan ste Manner Whe coopernhnic said fh would,
uohere he said rr would occur, at: deine he seacdrt wo uld occur and
Nio wASs drnowacy the make, celery And “ype oF Aute gale +he
Covpernting dereadanut said or pred ched.” See Supp. Pyke, 12,
+. A. No.Tthe conperater WAS pees +O — WAS Suppesed +o meet
3. Mr, Cherry ata residence at WV and Loemrs ~ Vbeleve,
1 heat's Markham — And +e do a at that resid ence weald be out
@ 1. OF Quy Constrol aud rt would be dangqereus Fer alll parhes
I. wyelwed. So we moved the lecahons to ISA" street and Kedzae
12. IN Markhaso § ns A skip mall.

Ree ordnig 4 to these records, he ans Strbement
mensronsd Above iS inycorrect Seein aS the record doesn
actually reveal annythnin he cpoperatins wortuess Said and
“the Court ddd Allows Cherry to Fact ns accuser, which
1S Also A Vielations—te bis ic amendment constrbutionial Halt.
Next, Agent Brazew Speke on behalk oF the anKermentt's
peers yet, here's NO Lestimeniy Ae sedvdnbes Ynoat a
meeting er time oF a meetiug would EVEN “loses place. The
IFormant’s alleged Location OF: ecto ver

6) 3. Duly Nore: bie ei vik Aigyver Seid +o sis Pelion
WAS deprived ok hs “Amendment Constitutional “Raght, +o Face
hs accuser. A clear Crmtord v. Wa ashungtory ialadees

 
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 26 of 86 PageID #:26

.

corroborated aud there 18 NO Festimeny Frem Law Enrorcemenrt
4hat menhenss he inikermann's ™ predictronss” ee re

meet nig or arrest OF My. Cherry. Ths SCENATID IS a Fictional
representation OF We agent's version er Lohat trauspired anid

by uct consbernting the exstence or a mechna, Agents mintinetesd
She wirermanst te lure “Mo” “Gig AU!) anid whoever ase he could
Connnce to meet hn wt the \ooaiaan oF 154 and Kedzie oTthereFeré |

the testimony oF he pgpude arse. Conthradichwe -fo the Jud e's

Opinnorns, wich is , Spee the \avo, expected +o be based on
Whe records .

Aceordina +0 dhe memorandum menhened above, he court

& Slates | Geet also Kuei From thew own Observations
“Het just price to the arrest siqul, derendant WAS BEEN to
posttions himsett im Such A WAY RE to AiLOr hin + look wsto the
back oF the Cooperatinia derendant's automobile inn & manner Het
would enable hn te vie the coments ok Phe aareche Arap
(Supper. 4 “He, 31-83 1). Upon oc police , deFendanst

attempted ‘Lo runs wrto his car aud escape berore the police could

arrest him, EVIdENCING Kuowledge oF walt. “These Facts avert
4oqether Are SUFFICE Mm +o esta hel probable Cause +o arrest
Ye derendant. This BAR Fabrica ed skatemenst by Dehicer
v Really, SEE Suppor. Pye S14

& A \wa short dime, maybe three mmutes, iF Yost, \ chserved

@ b. Me ceeprseting derendant art ouk oF the drwer's side OF The

 

i vehicle, whieh was Lhe understood prearranged arresh squat.
8. Somkthat porsk, 1 catted ons the yAdio that ¢ coms ani arrest,
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 27 of 86 PagelD #:27

7. Aud agents moved ins 40 arrest Mr. Cherry. At that Powt | LAs

iD. Recs on the cooperahag dersadant He was ™

Hl, Tesporsibslrty — Anich ether qearts were co arresh

12.) Mr. Cherry . |

13. Q. Now, can you descedhe For the court how Far apart She

HM. deFendant's Car wag From ne Cooperater's Car?

iS. A. Rcouple OF Feet. ;

Ilo. Q. Arud when you~ You Said you were — Your responsibilty

7. vors the ea whet did you do ?

18 A. Once t -\ pullett up to the Velncle.. | seo Mr Cherry |

I9_qethnig out in) my peripheral VigiOnd.

& Us “Shy Accordian fothese Stelemeuts made by agent Rrazao,
Mr. Cherry LORS ns exiting the vehicle arter the INTermanst
ave the arrest agual, arterhe radioed to the ether OFFICETS
¥ the arrest siqual had been qven anid te move in to arrest,

anid nly arter he palied up te the C\'s and dereudanst’s
Vehicle . “Ths imFormeation 18 yrtal to tne probable Cause
determuintion and 2 sees unnwohced rt allows & Grave
miscarnage oF dushice Seeing Aste how the Separations oF the
(hark From the Loheat 18 crucial ny determin ie Se Fabrications
oF the Officers “testmouy. en

4, Agent Rrazao stated in} ng invesh ston Report, Mhet he WAS.
“ome oF the oFFicer§ Who arrested Petitioner. Now hs Feshimonsy

& 18 opposite +o what he wrote under perualty oF perjury. Exidenice

 

OF A OFFICEY Submdting False Statements” Reckless Disregard
For the truth. Violation oF Petrtioner Ouse process—- 5™ Amenidmentk .
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 28 of 86 PagelD #:28

 

Pethomer mstructed his altormey, Ms Andrea &.
Gambro, +o obtai an enhanced Versions OF the invFormanit’s
recording device. “This NEL evidence vows Nicted by ne
Court ae Memorandum Opinions And order a2\ dated
Site| 1%. e4- Zor 4 Krat Pe atntes, “The NEW
ENIAEUCE SEEMS +o corroborate Shalt deFenudant ok out
conFronted by SIPENS ANd OFFICES ae at ben When

cording ins hs

4

oF the en dagnnciiels jashesasile: anid WARD Immechatelt}

analyzini Ane enhanced VETEION OF ANS F
enrhrety, ses court Lol hear Mat Shere was No AQrERMNEAT
OF Prearran ed MEEPIN » NO Agreement Yo accept or delwer
eS ANY drugs anid more = dibeatl Ye Court voit hear She
Cooperati deFenadanrt's decor ioe 1 Followed by the
Sound oF nee Fetlowed by the Sou ex a Second door
Opening, woch Le rcaNly can ec. he Seund oF Mr. Cherry
ene ron Nehicle to eFFiceTS Streaming, ” Don't move”

=

Ihe Court stresses that tb makes decisitis based on the

- -

“tetalchy oF the orcumstances” “There Fore. s WF we mpartontly ASSESS

the. divrerent Version OF EVES, we Gill Clear set thet there

re incowsistent Wk ermehions presevted by he GrkicerS “rhe lead

aqeart Brazao, Whose fein Fuuchon ce alert AN OWer OFRicers
erice “Me arrest Signal WAS qed . he mare mabion he prenided
WAS inconsistent with what was pronded by OFFicer Realy ]

& Brazao reported thet he cbserved She inFormant step out OF

the Velucle, whch was the arrest siqual, he vadioed 40 EVETYONE

so move ind ko arrest and he Mnen drove up tothe Tear OF the
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 29 of 86 PageID #:29

 

MRgFOrMAtS anid Mr. Cherry's va vehicles, See Supp YY. PQ
14. = nt has peripheral VISION.
SEE Supp. pq, \S3 lo T
lo. Las One OF the First cars up tothe Nercedes and the
1 Jetta.

Or tne Contrary, Q' Real Lestinied Anak My. Cherry WAR
outside oF the vehicle , Lookany nthe. back Area OF She CHoper gekid
der eudanst's Vehicle, ae trap woas lpcated and UPON
heannu SWENS, Hr. Cherry turned around yo SEE AFFICErS
Approaching And thes Regan TUN ALINY ao ing Vehicle. Tr
Fo these ch erent ACCOUATT BF ENEWhy, rk appears that Someon

& iF nick both | 8 bens Unstruthrul. Has ampossible For Messe two
ra Enrt VErSioNsS OF exensts +o have taken place ak We Sawne

«See Con hreras, %20 F.3d at 364 (crag Freeman bt FE 3d

at GOO and United States ¥. Taylor, 101 ¥. 3d Mele, WA CW OGr,
2pi2)), “sro Finid a votkness's teshmony +e be incred ble ASA
matter oF laws, ib oust have been physically wnposaible For Xhe
pores to have observed het which he claims occurred, or
imposarble under me laws pF Nature. Fer The occurrence to have
shakers place at all. "Hts Imposarble, For Brazac +o have SLEN,
From his penpheral wiew, Hr. Cherry exctioa the vehicle ONCE
Brazno pulled Up — AS wEllas- O Reilly wrtWess in Uy. Cherry
posthonng himSeiF ina & » woNY: +e look im the back OF the Cooperater’s

 

@ vehicle. Only ONE VESION OF EVEmtS cans be Accurate Anid the

other Version weuld APPear +o be Ee devedied.
“The last Nermiens bE evewts +o be TAKEN mute Consider shorn
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 30 of 86 PagelD #:30

ATE based oFF oF the INFOrmant’s recmudds dence, A¥\er

Lach osien tothe recording, unidspatedty, ge gpvernimenst Sha il

Concede, anid the Court Shall reconsicler anid rey er&e, the
Conmichon ag @ matter oF laud because dns recordin , depicts

the Actual events thet occurred ons May Sl, AZ, which micludes

the. wurermanst hype about the drug trans schon aes

13 Kolograns, LOSE nckustly Sitesi ed For SomEqne slse. tt alse
Confirms hed Yne marormanst exited the Vehicle , Followed by SITENS,
ushich ete Followed by the. Sound oF another car door OPENING,
presumed to be My. Cherry sxVied ne Nehvele and voonedisbely
bein Contre med my OPncers, Screaming, “Dory move"! Sts

& +tanarble emidence, corrpboretes Agent Rrazav's Leshmensy
(Supp ¥. pq. 12,5719) nad the court must net ronan Ynot Ht has
Alrendy made She Arbecona ton York per the. MEMEY Aad UE
eines ancl Order [AZ| dated 5] &) 15, FS) 3 ord Fwsk poianciengh
“sthe Nev enidenck SEEMS vc correberaté Mal deresdant ack out
oF the cooperahiac inidendusl’s automobile anid LORS tmomedistehy
Controuwted \ by SITENS and OFFI cers mheaabinc: 6k hie.
Despite the moles oF brazan, O Ret > ne ivFormeast oY

Ny. Cherruy dhe recerdin has No mokves anid presents hvu ai
as the ars. Onice ROAM, when) nxong All OF tus into consid ecu
“the dotalety er the circumshances. he court as a matter oF lau,
Shali deem O'Reully's Aeshmosuy aS elie hal hae Q Rely

5. S82 Exhibet G - rhe sfranugerie oF She jeer ee

denice... * VSad Fucked Ye Qensnus ap rat here, bootie SEL Som
Tigi by hee , \rORg aes sae Xinzn ha. Wonton 0 ne Noss

 
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 31 of 86 PagelD #:31

iotenrtioraly arud ssacees Fabricated Ye details oF
Mr. Cher ‘s arrest, wihich dened: hun his =f +o due process

anid denis his coustuhonal ght to a Fear tral,

SUPPORTING CASE LAW.
Wi re avery Vv. City Gi Niluankes, et al; BH ¥.3d 433,

201 U.S. App. LEXIS 1ST No. 15-3115 states, “A pel ce OFFicer
who manuFactures False evidence Roninst A Crimmal dekendaosk
vislates due process tr york Exidencé 1S \wter used to deprive
the derendant oF his hort IN) SOME WR _ Yalsmried Evidence ol
NEVEr heip a jary perForm 1 * essental ruth SEEKIN Funchion.
TThAT IS Why & Conmmchons premsed oN debberntely Talained esidence
Loill Alusays violate the deFendants right Ye Aue PYOCESS. Whats
Televanct 18 nick the label oni the claim, but whelhe the oFFice’s

Created Rvidence, Yat ey Kniewts be False.”

Rice uh y_N.N.C Treusit Author, RAF. 3d 123 (24. Gr 411)
States Met “ No arrest, No matter hew ica or db\ec hvely
TERSOUAbE, yOUER AN asec OFFicer Or his Felloo CFFICETS
license to dehberately manuracture False Evidence. agawsh AN
arrestee.”

US. Av. Herbert Orr 489 F.2d BIZ; IV1Z US. App
LEAS bil No. T3"1Z5\ (1 Cir.) Slates,“ Almost ‘Four decades
AQD A URIARIING Us. Supreme Court Held Ynet ” ‘the rudimentary
demands or dushce” were Vicleted by a” debberate deception
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 32 of 86 PageID #:32

oF Court and jury by SS presentations OF testimony Karpin
¥o he prejured”

C onelusions

~The Record ‘S Cheer, Counsezlts) PEYTOTMANCE wes
deFiciemt Fer Falug to heed Pethoucrs mstruchent 4o
direct the Court's ie to Me Erroneous wher pretehrn
oF Myc record . “There Fore, Ns eis b Aikcs N or Errer thet
ya Court chose to mberpret dic record aeoebealt . \os
ewher Event the Pebhoner has been deprived OF \oerby,
due PYOCESS CF Law, due 40 ‘Whese, Eqrsaus aos Dp mons ,
toch appears te be bias, Acs inidependanst and hencrable
an 1S inidas pensible to jushice int Our souety,
Where Fore, the Petchouer asks the Court to uphold the
inskegrehy or the jucheral Process , Correct the MOSHE OF
bad jusigement, anid place an order te cease Hhs act oF the
yovernmenit, whest Sole PUTPOSE Seemnrgly has beens te
deny Ur. Cherry he protechont oF hs Consket uthonal Raqhts.
iF the Courk chooses to iqmore ot disregard Ahe ENidenck
\ Den She cours would
be debberately sbareanichinis Mr. Cherry's const wl obaal
rights and inuiheatins A aoe Re aes aa UF Justice “the

presented hy We recording device,

appropriets propes Ad solubieont ins this matter 1s to dismiss
all Charges or ny the alterniehve, TEVerse She Comuichon.
 

 

Counsel wr~s Coe melee ni Athy Inerrechyes,
For ‘Felure +o have A Arial SHerkeqy

Durtwa the Pethonwerstnal, he esked Counsel
Liana WAS thetrial strate yr Counsel rephed , thea*
she didnt have one” the Pebhonuers vorre Ans e\n“Kimacné
LAS presenst during 4his Conversations, (= bscisre under Peualty
anid perjury) AYA} momenry, Pelthiower beheves Mes.
Andren’ &. Gambinve Loa Compromse by Ye Gevernmenst,
For the Following TEasonsy *

| Counsel vor a ca or lutevesk inste a Fecleral ANN staan

2. Counsel and Petchonuer never Speke oF anal shrebe

8. Counsel did wet Tale ant AFFidavrt allequaq whet dhe es
Are. See srr. palo, -N1. (the tat Scolds Counssel)

4. \F you're challenigyas the Yacts, IF

S. Your chensk 1S SAYING he did wink ask yo cooperate “hen yes

lc, Should Nave Filed any Areidavrt vorth Whese Fracks. You KOU

tt thet. (se Declare under the Penalty QF peryury ~ Peldioner
never asked to cooperate)

4 Counsel disrequrdied Pettroner Speckic inistruchons to
Accept Juror French. Quriug the luach break Pethener
struct ed Counsel +o ask cole French, whet did he Bay he
hke to read? And i he auswered the ible, +e accept hin
ASR yurer. Reet Ty. PAAL ek. :

S. Myr. French, i didavk catch what You gai You ke

lb. 40 rend

 
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 34 of 86 PagelD #:34

A Prospechve Juror French. whet 1 said \ enid=— \
3. think \ said \ ead She bible deoly.
Clearly Counsel Followed Pekchoner’s mstruckions Ag ke
the question, but Filed +e acceph Yhe Jurer AS Retchoner
instructed . Reet sy, FG Ae,
S. Ceunset Favlure to is lea ‘bras Corehy wielabens
&. Counsel Failure to abtaws OC a alieged NOLES, OF rile
a brady winlakiees ¥or wrth held culpatery BARE,
ww these mectes cent exch or havewos been made park oF
the ciscovery and ips Counsel {Proves C'Rally presuasted
False Lechimenny © She Court amd \ury, and the qovernmensk
oe Krows tate be Fabricahons, aud ve Me Gena sark claimed
niet do Know, as a matter oF law, Yeu Should have. Kruevs-
1. Counsel EXPrES ssed thet She lik mot vwanrk YO put O¥c. Gambes |
on) Stand (= declare snigst _Penathy anid perjury) Pall cay
isigted She co mply woth his wishes. ee MeEEhnag
(Dus do lack oF discoy ary Rebtioner 1s unable Xe povst Eaal
However, Court should remember Qebdionier WAS NOt Pres sent
atthe shart oF the proceeding s, but when Pet Shower arrived
the Court nck oWledge Petttoncr’s Presence, Shug. 18 eshent
Pebbionre Fealeced’ th Counsel tors rok Qniatg to call Fe. Gamboa
to4nal, Counsel Kuere hat Ret Sroner wanted co slhow-he)
oO Really WAS Felicia abe details OF Yhe arrest, he Heeiug,
@ i. lcs Spoke wth 8. Merearth Chrten wns preparnbion oF
the PSR, she asked ushy ck d you go: Lo Seicli Pebboner Stated to
Show the Judge | wasnt lying a the SUPPrESHions hearing

 
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 35 of 86 PageID #:35

theory, posit or iy to be Joo Kind at the drap compartment he
Yeading oF Petrhonttr's Miranda Fiants “he WrlLing Ness te
Cooperare . Gambon tons the arresting oFFicer and I yeshred
rruthratly would under CO Rally Version oF events.
Petchiomer had +o rectereke to Counsel the importance oF
hav as all orFicerS Preset at Frial, whe LORS preserst at the
arrest Sees. Counsel then requested Gambon 4o be present
At 4rial, ns A\\ FATNESS , Gambon Should have beens Ihe qovernmast
Star witwess ~ he's Mae arreshia OFFICER, Instend al 8
Forced to be a witmess Fer caiesuas anid the Fact Counsel
did not want +e question Qyambor, e procr neck Counsel did
. niet therou hiy prepere te ask he pertinent Queshonss .
NECESEATY to vitudicate, Pebtioner andlor rage doubts ins
Yhe mnids oF the jury as +e We ailegs. Facts oF the Sent eenae
case. Thus proviniq Met Counsel PerFormance Feit below the
TEensonable Standards set Forthon Sirickland v. Weashimatent,
Ulotc U.S. Gk leS1, ION S-Ct- at Zo. Counsel tors imekesthve.
2. Prhe crux-to Pettomer Case IS Credsboatit - (gehevable), Wend
the Court can Find No-one who leqatty Ss aca:
Accountability maices everything clear, OFFicers weed to be
held accountable For peckitig, Closing oF the Satchel, Fer
Te-arranqinig the Contents OF the Satchel, aud wrderinc
Cast coal © Photograph the Eudence in the meansast i Which
& he did. Some out, had to do this, he Fact We gov. case} the
record is clevord oF Accountability, Ye Qev. Case Should ‘all
~As a matter oF REE SaRAS grove Que process ce Lar.
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 36 of 86 PagelD #:36

throu hout Seldinnaces cube proce edna 8.

8. Counsel Foire to obec: Yo jsry inistrachenHl3., Lohet wes the
Peldroner inv tral For, i ft wasnt +o Cha lenge the improper
usé OF the eee the TEcordin deck. he use, oF & Persounl
Camera, povd the SSSenenEntS acs (legal act tc delver|
Seth the Pel donee drugs? No drial Brrateqy anid Counsel TeFused
+c explore hs mustruchen), which would have Surely rated ¢ dou’
in the mnds oF the jury, uikatht dresses wostructadas 4413 INSUTES
the} the o¥Ficex’s eget achons , sive *¥or departmen poles
Federal law, and Conus babaenuel pro echions Goes unchecked,
renders the Pabshower ANd Unresn nel.

G. Counsel wes mpotiried by Pebrhe vex thet Agent v Ray wars outside
the Courdreom speaking So Sake EES who have Yet Aocteshity, Counsel
alerted the Court oF sich schon but arterdthe Gourk seeld Counsel,
(outside the presence oF the yen) but made Counsel look doulstrul
anid incompetanrt tn Frost oF jury, \ert Conerhsutmnaljeantergiedt
the Court oF ani other unico’ oF Agent Q Really For WiStancé
MOVIN Whe enidenice rnt-and- ul the courtreom . why WAR A
Lsttness hanidlina Whe ey dence? (i declare under peusthy And peryury)
_ Sven i we cant deter mus whet 0 Really ivtenhons uere For

3. “This cutrage bus liens Misconduct should he Quly noted ,
welhoutt ANY Corebormhion oF the inrermanst's allegrhens, Should
Law SanFercemensk Act as the dru guppher, Law SuForcemensh
achons displays A \ioletron oF Pelihouers dus Process te Law
al Best. H's the wholssale disregard to adhere to
Conctdhicdronal Prowisions .
 

the deFenigs, vill be ansd Ye direction ds Neaded-in, eS

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 37 of 86 PageID #:37

Cutis ‘he endenice back and Forth out oF the Courtroom, or
the ae OF ne Shiersation he was hang saith cephoweecese tps
has et tc Festina, “he Court haste gre Anat the agpearance looks
4 IN\Appreo priate . \¥F we rererence Ye Probable Cause
debermuschions ‘ the Court &AYs because Yne cheFendanst WAS sistians

to meet the Wurormanst r reqeralesd “re~rhe scant WFOFMANEN provided,
the leek oF police corrchorabiont OF Criminal acky ‘y mS t Prbcularceed
-+to the Peldionter, She lack oF the INNFOFENANNYS vehabty, and the
OKFeers Shafemenst KS +o Why he beheve Yhe wa Format | AS IS
required by \aw, or the \nek. cF Kuowledge vk the detwls or Ye
Conversahont bebween the inakormanth and the Peldhouer, he

Court ruled that cries had probable Cause to arrest - uomch

Hhe. Pefthoner Seay ere worth the court, but ushets

Sauce Fer Ye qvose, has to be Sauce Fer the qauder, therefore,

“the Fact het ae court had admonished Ageast Reslly not to

discuss this Case wrth other. vortwesses, See Ty. Ty. PY Be WF-14

Arter that waresins Desilly 1S SEEN to be deing yost that AS Ahe
Probsbrlity thet he's phacurssnig thes CASE , oe help prep |
Lormesses hed Yo SRY, ANd tihnt question's torexpect , The same

proboslerlchy thet denred Me Pekchoner the protechons e* She

Conshtubions in the court opinion deted April i, 2613, Should be

Shet Same probabil Nhat cease the egal achons er f enk OY Really. |

Counsel wWAs wnierrechve Kor Failure = poyect DY Rethy ating |

* » » a ae - “ |
atthe prosecuhon table prier te lim yess YAK, Ms Anche
Allows he presecuhe nv Sar wrhaess Yne spond ee Se Where |
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 38 of 86 PagelD #:38

Scales oF Sushice unbalance | hat. Oy Ms Courh smh

asking 6 Reilly, Sid he Salk tothe vorltsess alboud She CASE. §

Awd Orally replied No, 8 Not Surhicient +o Sey “het Yhe

Court beheve DReWy did nick nolete ant ord ey, the \mparhel

anid appropriafe way Would have beers to Summons the vothyess es _
ONE ~ by one Anid Simply AsK whet was the Actas oF Ihe conversehon
shey WAS ame cut ode ins The hallway bails Agen v Raathy 7 And

IF Gach witness estienoniy did not line UP woth one another, hens
she Court Could have Conse luded hel w \ieletions vows ind the ae

And thet @ austria) had OCeurred.
 

 

Ground Foo :20-cv-04752 Document #: 1 Filed: 08/12/20 Page 39 of 86 PagelD #:39

“Trial and Appellate Counsel wo8s
Constitubenally =n err echve, For Fears
“To object at Sentencing and Fahaqve Rake
On ARopeal thet Possession OF A NYachwe und,
XN 2011, ==S Nerv a“ Came oF eee"
Purposes OF US.S.G § B12 (@) (2), and § 351
Enhancement,

“The Pebhiouer's prenous home was vended while he tons.
not there and Vhe CPD seized aA Machmeaqun. Sn skate court
& Pel diwer WAS Chargeck uo PrsseBSi0N OF drugs And
Possession OF A Machine Uns however, AS ee OF &
gh plea, the State or Cae ok dropped | dismissed the
saat) and Pebhoner pled guitty te Possession OF A

ain LOI, AS A FESult OF the Possession OF A Nachvue ant
prior Aanichions And Another crime oF wolence, a crime CP
ae And Voererously stil toa kentketheas seunietnaale oY.
the Court seuteuced Pettamer asa Career O¥Fender under
USS.GS Yt and yp 85h enhancement. Petthoner Guide-
limes ran KE WAS SlLO~ LiFe ( Gase OFFEense Level 31), but the
Court Varied and imposed a 2NO- month term on September
eB 13, 2214.
Diet: ioe RNEYS Yoek, 1 ink light oF US. v Rollins, 83 F.3d

Ms] ee Cie Rug, ie Lb), ~rrial Counsel vas Conststohonnily
-~|-
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 40 of 86 PagelD #:40

oy

se merrecthve under ek : Ulele U-S. at
YoB1-88, eI (NEY), For Fasliag-to ebyect tothe imposition. OF
} Mel. \ and 5 Sl Ewhancementt because Possession OF A
Machuse un is NOT a crime oF selenice: , and +he Pelsenies
WaS NEN CY sentenced under ANY Arug charge
The Court wns Rollins, as oval 8 case that WAS
deciaaad Some I2- moths anid Fitveen days Qs), held, ands
appheable Ye the Facts and Carcumstamces or the msstank CASE,
“The residual Cause 1s eR
and Relluis Gueielnonees POSSESSION OF A SAWEd- CFF
Shot guns iS Nol A Crime OF Siebenee, Unider ANY Other
& part oF the dak ition iN § 461. Lia). “Thet is, vt
doesu't quale under the” ‘clements” clause in
Subsection (2), rnd its Not one oF the SpEciFic Crimes
lated in Subsechon (2)... Gut the note has No
legal Force standing alone. 2 Fellows , then,
that because the residual clause in § YO. 2 (4) (2)
iS unconsttuhonal, the Appheatrons notes lst oF
qian Crimes S mopernble anid cannot be the

—_—

bRSiS. For npplyq the career~ OrFeudey Enbanicemant ad

Accordingly, ike, the Sawed~ or Shotguns hat is Noy hated
unider “the “slemenst” clause, S 481.2 (4) anid doesnt quatiry under
© the elemensts clause and iS NOT one oF the specitic comes listed
IN SubsECHON [2), Hhe same holds true as to Possession OF A

Mache un. Thus, the Application niste’s hak oF quehesing
re —2-

 
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 41 of 86 PageID #:41

crimes, Such as a Mrcwnoed wand, 1S Simapershle and cannot be the

basis For appliyin Me SUG. ewhancement For Possession

OF A Meachine- Un. Rolls, B3to F.3d al WZ
~The, Pas

LORS A Weil Kneudn Case, And Counsel 1g expected do Kwoudsthe
laws applicable ko Pelrhiomer's derenge, see slulan, 495 F.3d et
AT), there 18 NO Excuse Fer Counsel not objechins to Hhe POSSESSION

CASE | stacks WAS ANI OW Banc etree nis

OF A Machine quay As A Crime ce Niwlence Fer Prpes|es OF applyin
the ABI and 8d) Enhancemeyts Ewhawcements Mat resutted
ina Benrtence thet 18 almost LhreeFold oF the Candehoee TANQE
Abseark he § Aoi. \ and § 35! ENHANCEMENTS “Thad 1S, a ou)
@ ling, range OF “T1- +0-Ale months (Bese OFFEuse ‘Level 24,
Cranial skeory Category \V). “TMS 2 o/s Srvor NT only
ey Strexland , Yeb US. at

o&1- $3, lout also a prejudieal error because OF the AChuAl eat Based

Consttutes dekicvenst PerFormamcé UN
prison Lene dna resuthed as a Tesulk QF Counsel(s) error. See
a tole F.3d 953,951 (1 Civ. 251) —
Glover y. United Slates, 581 US. 198, 208 (ze03)) (" huthorcty does
not suaqest She A TOIAN HUM Amount oF addrhonal \n\ dine. iny PrISON

Can not sonokdcke, prejudice. Gus to the contrary, Our

 

jurisprudence sucpests. nat any Ampunrt OF Achual jet Sime. has
Sth Amendment Sigur icant).
En hiant oF The above, Ye Court should vacate Oe aus
@ Sentwece 5 22:95 (A)-(b), And resentence nen wrthout Ye
Yo. ) and 5 85) emhancements +o a Searsennce OF TT months,

Syszars Supermsed Release, anid due tothe add shonsal thee,
Se =
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 42 of 86 PagelD #:42

Pebtiouer had 40 Sprad inscareas “ated, Peldoner respectFutly ASK
Fer Fairness vorthins the Wudveral process to Sermuunte Supervised
Release.

Appelinte Counsel was Coustrhrtronsalty
SEnerrechwe For Failing to Rawe he “ Dead

Beng Winner” Ral Supra, TSsve On Appeal

“The Pehhouer avers thet Appellate Counsel wes Consthhrhoualty
es Under Gray. Green (1 Gr) and U Ax Cook, 4S 3d
(recur, 1993), Fer Fathos to rAISe he * dead bang Loner” * Ratlous

& ISSUE ON APpeEnl, AN Sse Yhal here 18 9 TEASOMALIE probably
would have resulted NLA FEVErsal -
The Rolls issue was a Nonny cleus \ ISSUE, AVERY at
ISSUE, And Would or Should have jumped oul valve Feadinig-the
Sencteneins transcript. anks. NV. Reynolds & SS F.3d

sie hmirk ms accord with 28 ULS.C. §) 2255 Cb), should

Algo Qrant AN evidentiary henet +o She above Merv} orvous
AKC clam.

In Vhe witer nunhwe., he Spode tuk abtempls to arque
that Pebthoner tors Commeted Under a diererent statute For
the cds a See United Sintes y. Ruth (20-1034 1 Gr. duly 20,
& 2020) Also, US. v. De LaTorre, 2019 US. App: KEAIS 803 (4 Gr. Oct

Lo, ae, proor vader “I2ZOHILCS So] 4OZ(C) 18 ealeqoricnity breader

Anan Ane Federal drrintinonuer 6 Felony drug OrFEASE.
ae aie
 

 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 43 of 86 PagelD #:43

__=there Fort, ether we yu \eox at the tana Pebhouer
prior «3 NOT a predicate ahs For Eqhancement pur Peses _
“Dead RenG LWoONNER”.

 
 

G UN wy 20- -cv-04752 Document #: 1 Filed: 08/12/20 Page 44 of 86 PagelD #:44

~The QpVErnsment Viclated the Detdroner's
Firth Amendment Conshtuhonal hight by dens uns
Pet, rhoners Due Process oF Law whens Seshimon

WAS presented that the government Kner te be,
dct: iberetely False.

Cnuaiae lis. WAS Conshtutronally Inerrechve For Failing te
Follow Pe bhioners EXPrESs mistruchions te sale a aetenans mi
outtothe Court, Fabrication that was presented nthe Record.

Counsel(s) Failed +0 protect he Betthower Pught to a Faw Arial,
anid 6 reasonable anid Sound decision. \¥ Counselis) would have

Se Filed Such inchiont eet She Specitic *Subeen lion presented

bythe Qevernmentt, the Gourt would have been SEHR aa,

And wn a better posdiont +o render a just, And Accurnts Pinions

hat comcidss with ruling precedents, Whine, Son v United Sete
(92) SU US. A, Led. 2d AMi, 83.S.c4 Hol. BERK v. Owe

Cac) 319, US.34, L.Ed. 2d 2, 85. S Ch 222. Reczniky, Loran
UIGeS) 393, US deb, L.Ed. 2d 3M, 84 &.Ct 342.

United States y ome AGIA US. AU, NUI-MIS, lo L-Ed. 2d 2, 101
8.C+ 640 (1981), anid x's undispatedty het, A ry CAN NEVE

perForm Ws soci stich truth- SRKinig Funchon where's Fabricated
enidenies. bas been presevted.

 

@ i. Counsel(s) are Mr. Beau B. Bridle ( Suppression a
Appellate Counsel) and Ms. Andver &. Gambro ( srrial anisel)
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 45 of 86 PageID #:45

“The Crux oF Mr. Cherrys CASE 1S centered on cred bil +y
Gerore a Fact Fiuder can) determine the Facts oF 5 parheutar CASE,
he barbies ively ed must Firs! presenst AN unidisturbed chins OF
events, present ee ee ee ee re
discovered prod provide Aruthul unibyased, and mahce Free.

Aeshmony. Lohen a OrFicer 1 Found to have ‘Frbneated,
manipulated , and| Or provicle decert¥ul delals oF any arrest,
4he court ir taces undetected. becomes ans Acco mpiee do the.
OFFICEr’S diieauntie achons and deprives Wy. Cherry dhe
rudimentary demands oF ushee..
“the Record TEVEAIS ThE INICONSISKENTES OF OFFICES
S Heshimeny which wicluded feshenorny oF thong het were physrently
impossible For the omeer to have. observed as Well as Mhe laos oF
Nature making Impossible For certo aes Occurrences +o
have Occurred: “The Followin ilusteates Such discrepanvcigs :
OEE Supper. Pa: Ib Uit- ‘a ORE S teshnony.
i. A. As Mr. Cherry et nsto the Coopernter S Vehicle, | Stowly
1. backed my Vehicle up os Started ei Sownrds ther vehicle,
13. pnvticipatia Ans arrest
See “Ty. PY G0 (2-4) Gambon’s Yeshimony
.Q. Dkay. Arid ater you Saw thet Mercedes Come anid park next
3. othe other car, did You GUYS Mee Your Spot?
AL net For a while.
& 2. Gambon rode ins the samé Vehicle with 0 Really, who was Not present
during the Supp. hearing, but Justine wt drial as dhe. deFendant's

WHNess. The ig did not Cross sagawmk. Gamlber , THEXEFOrE, COMCEinag
orhe CONFENYS DE his teskimeny.

 

 
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 46 of 86 PagelD #:46

Mr. Cherry provides this inrormahions Fer the Sole purpose
oF ee trent oF INCONSISTENCIES IN testimony. Xs
Ur. Cherry Cow WMIUES +o dissech Further she Yevzlahions arg
preroundly aust See Suppor. PS; Ak (13-23) O'Reilly's

testimony

3. and eee av arrest. | Saothe doer open up on the
WW. driver's sid= or the Cooperator's vehicle and | Saw the
5. Cooperating Source Stansd up. At the same Syme, 1 SAU
We. Mr. Cherry open his door. He steed up anid Ihe wes looking 1s
M1. the back area where ths trap boas located oF the comparing
1%. Velncle~ OF Cooperating deFendent’s Vehicle .
A. at that powst We WEYE moving toinards him. sloroly woth
2p. Bur hahts DF Ne) everythin \- Special saan brazae +eld us
21. Anak the ArTESt Siqual WAS qeant. We moved ins quicker at that
22. moment. t hy my lights anid SIYENS. Mr. Cherry turned, saul US
23. and Started Tunnsing back Souwards bis velnele .

See Supp oT: att (s- 20) ‘Orazac’s testimeany
5. A. |na short Time, maybe three mioutes , What, \ observed
b. the Sate dctendanst get out oF the driver’s Side oF ‘ne
1 Velnicle | which was the understood prearranged arrest ka
3. So rt shat Point , \ called ons She Tacho that eb was any AYTESSS
Q. anid agents moved sit +o arrest Mr. Cherry. RY Xe porns } was
16. ee ne cooperntnig derendantt - he WAS my
I. TEspons ety — and other A i WErE, ag arrest
12, Mr. Cherny.
13. Q. Now, CAn you describe Fer Whe Court how Fer apart the
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 47 of 86 PagelID #:47

1]. deFenudant's car Was Fromthe Cooperater’s car?

iS A. Acouple oF Feed.

tb, Q. Arid whens you ~ you said you were — Your respons bility
i. was the cooperatiniq derendant. What did you do !

iv, A. Orce I~ {pulled up fo the vehvele . L savo Mr. Cherry

If. geting out mi a perp heral vision. Aud | Sx but oF muy

2. vehicle.

Pebhoner attempted te emhanice the INFormanit's recordin
deciex’ ek inn Ba attempt to hear Yhe conte arts oF the Conversation,
but rather to hear the insta cote detols Lohich weuld help expose
Hhe Qover ramenst's Fabrienhonvenid lege prachees “The subancect

& Versions would Allow one +o hear the uFormantt exrhug the Veole
by a car door Openniaigy Followed oy S\TENIS Shen a ae Car door
OPENS And AN OFFICer outs,“ Oow} move”! See memorandum
Opinion and order IZ, deFenrcanst's mohon fo Teconsider fq, 3
OF 4 the court writes, * “The NEW evidence BSEEME ‘o corroborate
that deFendanst ge gut oF the ws michvidual’s automolale
ANIA WAS immechately ConFronsted by BIPEMS anid OFFICErS neste
Ft im SEE Trial Tr, p 390 (2- 22) Gambor’s deeb enens
2. A. DeFeadant Cherry Upon) cia us exch , vary quiexty tued
22,40 i. into his velncle -
Uhen ne diererent VerSvons oF She -
Snme exert, ONE Has © unibiasedly taxe moye oF the
& bsinias mae meein enicite. \nu ‘he case at bar, We have A
Newly arrested, unrehable INFOFmanty. “This inseOr mans}

18 On Federal paisa ANG nesisting \aud ENForce mens}
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 48 of 86 PagelD #:48

3.

the sahanced recording.

corddsnnid the perms Ons OF Ye, Court. Then You have
the black uy tohe drives a wohte SUV type Mercedes

and these +wo individuals Are Willig +o mee} For Unrisvornd|
uncorreborated TEASOns ALA meedint place, 154" Kedue,
ushich LORS deliberately planned . DEA rnaents. Thest®
details will remains Consistent wo mater who tells the Skery,
but the details Sure eat what happened arter the lolack

male inthe whte Suv-type Mercedes arrived wart his Arrest
pnd departure by Inu Enrercemenrt, 1 questionable and under
Serutiny. the details have +e lave up Consistently webh ONE
Another im Order For a Fack Finder to defermue What
Occurred or did riot Occur.

When TENS LOIN Gambor anid ®raza O'S Feshmony,

there are ete noted. Drazad, oroly ater,
the arrest Siqnal had been awend, Arter he radiwed +o
move i} For the arrest, anid Arter he pulled up tothe Cl

Anic eFenideant's velvcle , Sato From ns Peripheral visions,
Ny. Cherry ektig Out oF the cnr. Gambon slates
“OeFeadany Cherry, Upon Saran exrh.” hese a WO
steshimonnes are ConssiStenrh vorlh Bach ether and corth

V's hard +o rgyvore the Sys Emic Racism et the inbardelin NY
pllegedly provided by ‘ne Cl, wohich provoked the Bae s to conduct

a Full-Scale Teverse aa without video Surveillance, A can device
Equipped wrth a trans er, vorthout a SEN. ssued CAMETR 4 vorthpart
coreboration oF His Unikmouin black quy inivelved ins Crimminl nchuchy.
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 49 of 86 PageID #:49

On the ce obrary, 0 Resthy sv lone my who Lashes te hogs
thet has beens Conrtracieted aud imconsrgheark +e what ether
oFricer’s has teshried 4o have SEEN. Also, HO ReaAt chavea oF
eNtnrts eae laws CF Nishure, makinig vohet he CHims to have
Sees, impost bible ts have pccurred . Such

i. Mhe Standing Up Epes deers at the Same thine. a8 the cS

a Defoudanst prior to tng atrest Si nails WAS SLen to posrhond himsert
In Guch 4 voAay ASO Allow hn to look intte the back c¥ the CS auto-
debaly In AF MANINEY thet would enable £ $e Wie10 the conrkenstS
oF the Arareckies rap.

3. Upon hearin poles SENS , Dez eadanrt nitenpred Ye runs sik
ban car AA ny i beFere he police ceuld arrest him .

Crear 4nis Se ‘Folareatioss | \ Se Court +coow ns Wiviedhed
Evidence te comsdershen Dohzen a dried Mr: Che
SUPPTESSiON hearin . SkB Menorandum Opinions Aro Order
2013 U.S. DIST. LEY 5ASVI anu Decumenrh * IVE-L.

Movin re salting $e vecerd, See Supp. ae
(4-8) ©

4A. a9 quickly looked woside 4he vehuele to make Sure het

S. there was nobody else in he Vehicle. As he was hein -

b. hand curred, = stood ONLY we just to make SUE Nobody ~~

1A AW, +thet the vehicle LAS secured, Noone else conS inp Where

8. _: And = put Ur. Sats sainteke my vehicle

Qasboa testes +o the same exact eveats Gee Qupp 7. Pg
345 (20-25)
20, Aud what did yeu do arty you get hen up oF the
cE

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 50 of 86 PagelD #:50

21. qrounsed.
22. A. We went tothe rear ofthe Vehicle.
28. Q. Amd whet did you deshere !
24 A. Se just stood by hin .
25. Q. And yeu stood by him For how a
Gamber combines LE: PS SMe (\- \
l. A. For & qood pened while iM int eakigntiony continued
2. Q. So were ee wate hs cole people were area 4he_ cars?
3. A. Excuse Me!
4. Q. Di 4 you watch 8 Car Starch ! 2
S.A. My promary Focus was the dereadank. = Was ating
ee) him .
Oral eenves to the Same, wear, REE ITY: p 241 (is-11)
iS. A- At pout, pieced Up -~ Gamboa anid = ae ee
1k, Mr. Cherry to mace Save there WAS NO WAPOAIS Ont him —~ None
M. Were Teund -- And =x placed hin ins my Vehuel®..
hy View oF Hs porhon Q¥ the Tecord we have O' Rail
~teshiry ing thet arbor Nim and Gambor arrestid he cua
he Placed” Myr. Churr nee er hs vehvele . Pzading the Record
iN ts envhrety , O'R: pcine on foteshry, “Wert Yous Sone.
be when he reads Mr UTY hus Mornrada Rags, and et hich
hme My. Chery expressed & wali nus to cooperate. Contrary
+o dhs elaborate ster yy Gambon + eed to arrestin Yr. Chery
Anic rmmechat ely Shandong Mais Up And Plrcins Nba ak A rear OF
8 sthe Mercedes. when ansted Fer how lomg dif he Stand Were
woth Myr. Chery | 1 Gambon responded , Fer a lous, peried :
 

 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 51 of 86 PagelD #:51

Mr. Chery LAs y Premary Feaus.
In ages “hese hice N ESOS , » Severed \ pias )
sx¥'s whl =X'm eet Froash oF the Mercedes an placed
sash O Rell vehels , or =m at “he VERY OF Wwe Me seed §
vorth Gamboa. Sst1s physical weopostble Whend YEVELIN |
Ahese roe porkiens: cee record? Fer My. Chery te be wnt yw
ditrereast places , 1 oppesrte direchony atthe eins Rina
SNery Orie who veshted has skated udhen hey polled ap, Wary
observed the dekendant atthe YEat or Me Mercedes, Ste
Crawtord Sapper. pq SS (ict
10 Arter Ss got to the area, ae cbserved Nr. Cherry on the
NW as und mothe rear oF the Mercedes , wast aide the car.
“hs yesdenons constradicls UW Raat ee Supp a
iA. vast eve © bride look ws there just to make SUFE Yveck :
here wars Nebedy else wn Vere usin WEAPON, jUS} For OFFICCY
a Snrchy. =< Shi had My. Chery dew belo a} my Keck.
“he dnve's acer 18 located towerds “Ye Fronsk oF the dibs, :
eh 1S imperetve +o pa ettarhont +c Ys dclal. te Ihe Pebbenz 3S
down ak BRad Yvert, and C' Ray Sees A brick Sak eg
he vehele as he reahried, Went how % i POSs Joke or GasFerd As
walk up te the dtwce mde deny Ani View aangtonnt 7 Od he step
over Yhe pa hcheatiki 2 Hid he look OEY H' Really bask ard Shoulder £
\n a nee enemy ree oF extnrts Seetror. poy Ub. 1525
1S. Q. And Wheat exacly id You SEE AS YOU approached the
We. Velnele 2
HLA. Well, = Savothe Froask door. “The druirs side door uoas
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 52 of 86 PageID #:52

“L OPE, SO Appreanched Ahad Park oF he Vemele and = sare A
8. briee CASE mn The Passengers side Seek.
Mac Donald Commu “vr TX. 2b 20-25
20, @. And there Worre othe aqtats alse Seareting
QD. A.“There, were pecple wa the velncle ate. yes
22, Q. And whe voere Vhese Reepie t
23) A. 7% olsun Dave Brazac was There avel =o Nea aesine Scsisal
24. Ageast Cyau Ferd voas Maere.
25, Q. Rages Brazao Was Searehonug he car bUFcre. you ia Shere !
Mec Donald conhmurs SKA pq LIO FS
LA. » Agar Brazao® was ah the car ak Me same yene. Lake Se
2. Sra, == WAS Starelnnig Ihe Vehnele . SL woman FSS attestnens
8.-0 where Any bed Z\SE_ OAS.
4 Q. And Aguas Crawkerd also t
5, A. Aaeuk Creo kord vss Mhere atthe car, Yes.
Pe Nomald Corvus “Yr YY. QQ 2%. 20-22
zb. Q. But es WETE PYESEAY “From Wnt ae pease ne
2. Search.

o2.| A. Yes.
Cesrly these three. OFFIeN’S eshounstts AYE ACY conested, Shot:

the laws ¢¥ sature iNAKL + wngesable Yer ether “teshmonny +e be ‘Frachuel

srhe Court erred on) as Crecblrhy detcrminsehons. “the Hac Boueld
Leedsecisis “\ pst Con¥rrmns the Seret tine Qprereimentt¥ will gore
present alricat ed Evidence, nthe parson cF & convichess, chsregerd
wg oaths, proeedure’s , pehey, anc Conishhutonial Roghts . Mac Dowaid,
CrawFord and mr AN cant be at die drwo's cleer, srer crn

?
 

i Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 53 of 86 PagelD #:53

cans Mac Qenald and CrawFerd be ak the drivers deor addhe Same
sime , Shs physicatt possible. Contre raS ,$20 F.3d at Zoi
B Petron remmds Whe Couns CY his Oud Ascxins)
Making When deahug wrth the wFermeusk Whe Cour} ated * Vherk 1
the wPermans} was right About Yhe Mare, Medel, ancl Color oF the
dereudeanck automobile , then he “iets bz ng About other Yn
Such as he Fee} het She deFendans = be erigaged » Connect
rebel” Ldhet 18 Sauce Ker the ae 1& SAUCE FOr We anscler -
“the Pebsoner has Sheu that the OFFca’sS have rebriested he
cletnnls e¥ the Arves} , there}ore | ste ordling As Yous Cour} decisions
MAKIN » anid nppleyatcy Ye Equal enol \aus, he Courts
BD judged, rh i& Nec ) imate Yhak She orricers Fabricated the
plewvaes Sheoru ib Mamrpulated the Salchel, cseecientin toding lp
tordbheid the Camera | metadata tohch waAS maeslpae eniWence. , and
Nhe Elaborate aie OF Mr. Chery desrve to cooptrate ; aud he
Readin o* ins sha Ragh¥s A saga oF May SV WIL, ave Ai
ho be Bonsidered mcredble._ 1 Whe prrcers are shown tro bs
Un trutheul about one Shin thes ata are +o be held Uroteothrul
About ever Sis Else Ye ae cy Contest. She Court's Cees bn why
opmsrond result Yd in @ QeCIGWOHs Sve was based on Ady Unreasonable
defermmunhion oF the Facks wna «Light er Ye endhence Preseshed.
the aevernmeast Forks any arquentart Jo claileuge Gamboa
teshimon , due te the abandonumest er Anew cblgrton “to CrESS~ EXAMINE
Gamboa panic carect AN mssietements , saan Yestimon
@ msrepresenrh ici: he ranean Comceded , emu aa
asthe Credible CeRee.

 
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 54 of 86 PagelD #:54

the Supreme Courk ruled nu Mooney ¥ Aclohans, ASA U.S. WS, NZ,
TA Led. 1, S58. C4 S40. Ths priuctple Encompasses the
prosecutor's Falure to correct False meee EN heal
unsohierted Anid Sasi 4 relayed ensly yo She WrMESs'S owns
oredrbs nha \nu the case betore us, We vst regard | as delberste
she prosecutor's mastatemenst Is OFFer-to produce INIACCLFALE
testimony, and his Failure ~fo correck Mig ovo imsrepreseattahons .
We need ue} tess shelher sinh conduct iolates athe Sinnderds oF
Comatdubioual Ouse Process 5 Uniquestionsmb\ . however, Whe proveiple
Under Lyin berger And sane Us 40 reverse. ns Federal
Conviction nnd Yemand For & Rew tral. AlSO, voheu And uniequivecal
& makerial represenddnhion cr Ying Kana % made 4o4he dnl jad € ¥er the
purpose Or persuadia him do maKE. ee +orhe Sacha
Srhe Prestcurbor 5 Chmde toth the stench oF his asseentss , wieder
the miskat emneast wAS A TESutk OF aie or AS Neh, asthe
responsibil t ex Ye Prosecutor.
The. Seventh Circurk Ruled wo Conbreras g2b ¥-3dak Stel
(cAmq Freeing, NF. Sdet IO oud [wrbed Stebes «Taylor, “wh
F.3d Wel, wea) “Te ‘had A voekwess” S Jeshimons +o be mucredible
AS A malter or Lavo, A musk have been * “ppt inposmible FOr
“he vorkuessdo heve Bloserved hak wine he clang eccurred, oF
“ympossibsle unider the laws oF Nehure For the eccurrance to have
“ene place St All.

“rhe Viddinduy eres Yves Court “het > Cy edebilthy
@ the Crux to Hr. Che CASE. “there Fore , AS & matte CF

Srhe Court has Yo deem Renhy ANA hie Fellow ovreEs AS

Sy

MN.
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 55 of 86 PagelD #:55

credible. No one 18 comma Strn qn Forward Feshieyin Aruth-
Fully. See U.S. v. Oz na Sel ¥. aa V8, 133- 86n.3 (nt oct)
holding +het reopening & Suppression) hearin may bE approprinte
sete prorrered i idence calls the cred) vhs . er A Wrkness
ini queshon,

See ATF Walsh aud FO Gamboa report QF err iy

File > 14-12-0112 4 Zord dated Ole- 12-2012 Laine
€

Dd. Cherry stated that

had nio pibornudicns 4 ardu
unsolved murders or Shock s, Cherre tid Ani ce eal €
OF any leaders or gongs Che Shnted he
did uit Knovo “4 ste Source OF Firzarms.
This report} USAS Filed 12 days arter Mr. Chery arres}, the
rtersiend Look place the ned dey arte the ances le“ b> et
Rall * led his repor} Five Months , wea Sik days From
she sae rosuchy the ee My. chery

hearin Table See cr BS 318 (e-25)

UPPTESSION

te. &. Novs, “inet report} thet Counsel eta +O o9y dure? you
1. Said you Filled tout oF you vorcte * phonlticnoawersedion
18, moruths ater tins Occurred , right?

IV. A. Correct
20, ©. And, ns Fact, vt vons almost a» halk a year pleat
Zi. Occurred ?

22, Amat wns A- - RANK Five ~~ more than — months

+.

Hr. Cherry wAS housed ev erg at aA Suburbans nl, Moe Feiisieaes

day Walsh And Gambon tramaported Hr. Charny “mths Dek deroa
shown) OFFICE.
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 56 of 86 PageID #:56

Rd. Q == wr~as November Zloth OF 2.0122

aul A. Okay. :

25, Q. “The day berore The \asr ome Bhs CASE, ISn't thet

© Really Continue Sty “Tr. Py AIG (i 2)

). Correct,

2. A.wthes correck srhat's ushens = Found out that -- 25 Found

5. Out thet there wasn't a report worttes by other people that ~~

4. Q. “here's No queshon prsduag. Asiact.

5, A. tain answer y the questiens Yer Sac .

&. Q. No. “The question = asred YoU. mee

4. A. All naht. :

8 Qo was re was it| Lel Zor the day berere the haan ‘Set

G. that Correct ?

1 AL Se dons remember ipa question NOW. =Lm ~~ don't remem ber
i. UW dhat = WOAS oe SAN. :

IU Q. im ee & Gueshoni = asked your beFeré, which

13. doesnt res .
WAL Weil, can you repent Ve question !

5. Q. es _ “the report Wheat You Wrote WAS prepared on November
ib. Leth oF 2OIZ, the day berere the last aa iu Mg case !

1, A. Nes, MAAN

18. Q, Now, Agent, You wWLTVE MOT On Vacehiont From May oF 2dl2 —

1. November OF 2HIT, were you!

20 A. No ma'am

2). Q, Now, he Fact ©F tne madesr 18 thet Mr. Chory aiid nok

22. Coopernte vot you did he!

re and explanations
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 57 of 86 PageID #:57

he Deltioner Would Wheto durect the Courts atteution re
nes Land 3 OF O Reilytestinowy “ry. 0 ais; aaa.
seshtied thet he Yeunsd cukthed there Uorsnt a report wredben
ly ether peoele,, but accerdintg to O ee Py 244 (25)
22, Q. Agqesst ORally. You ai ear er
ORE Reaky Conhimues Fr Ty.Gq 3OO I-13
1. OF Your | Yehe le , het yeu had backed up YOUr ay a \, Mie bt,
2.18 Sherk riant 2
3. A.2e backed + UP TOM = MAY Fromdhe SAME, YRS.
4 Q. QkKaY
SA. actually backed a up ANd meved A ovr Lowards Keds
tc. Avenue fo get aon y From where Ane Starch was —o conducted
as

eck You were NSIAT

4. Q. So when yor backed UP, other Rquaks were Search
B. Mereedes; 15 that rege! 2
q, A. Sthat's Correct -
10. Q. And you ~~ Loo LORS 1s Yo car wouwk youl
wt. A. dust My. Chere ;
LQ. Se aud Mr. cherry power ina thaur car !
3, A. Ra
ec Solely onthe Record aud appl Commend -
Senge. USho was sie XO wives, a report, ny ee Snery
and O'Rely was v0 the vehele 2 ~vhis 18 Kabrieahic Qamboe
sesheied ahat Mr. Cherry wes Wns primar RoMcErn, he wns
watthug the duFcadant ag the othe aly WUT BATH
me! (Buen ae Ree Wty. Sle WS Compare a

portions ak the Tecord “ko ee BS, B00 S-3.

 
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 58 of 86 PageID #:58

~vhe leis oF nature maces + physaaily impossible Ser exher
MCR have occurred, Se Since th< Qoscernienearh rerused
HO CrORS-“Sxavnwre Gamboa she encromensh Comceded to
Gamboa As the credible LONKMESS , “thert Fore | declaring ORathy
eee AS mcredible. Stems. us
Clearly, O'Rallurvestoricd ws manner to deeuve the
court , hepin a he woud porsuade the Court and jar to Rule
inthe government Favor. She qovernment acs hat
the case thiy preseated pow meee: WAS lis Vicki
Several regards. \
1. othe ai Sperntions WAS ile al ee nto evidence Gr at hall
cA, Federal autherties cick mot have the prrenssionl From
she Slate cx Minos or the Chy oF Chicago 40 operate Mm Such a
capacit a My. Cherry- No court APPY On al- & warrant|<ss
ArrESH § Presumed Usreasownble
athe arrest was ile al - No evidmce oF whe a\ acti correboratid
or Seed by law Eurdreemerark 7 Scant wae renin b
AN Unrelen le, Unauthorized Intormanst , Probable Cause la ns
8. ethe Search oF the Vehiele wes illegal.
il, she \nuevetsiole Orscovery does Nex Apply
S.A Corely \rolmrteons 8 seit
b A Brady wolaton 18 gresen. P ;
“LIA eesti anodic Constrtutronsa Ragist 1s Yvelat x
Hut Process denied whe the Qevirmmeart Presented Yobrieated

Correberar

CNIABAICE - -
S.A Scth Amendment Comstcutional Raght iS Violated,
ie,

 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 59 of 86 PageID #:59

he Ri b+ to Face mu accuser — he panera’ : OKKicrs
Leatiried at trial 4Wushad the wamevatncl Alleacdl Bad,
deny the Pebhouer she eee CORE SKA MUTE
ANd peach Ms ~Yeshmons
Ol ere eer hel) 1S Deatgeien its Prue ww Always be

A Foor grunt ex the “YrRuth. RA. rere PrHys Vet thig Court
pinion mud Order wit aatlect thu Record ag porated out
hee 4s mehon , anc mm adversar proceedin S wher’
hee 18 on elehiug teshmonnes : es has +6 ciclare,
SOMEONE AK creck & Amd the ether ag ered ble . ln the
case or Uy. Chur N. is wohere alt the wort uess’s are Lau
Srorereemeint OF Licer's Vr Onze 18 dexcmed wercdible ,
Yeu as & mailer ce Lae, A Quilt Verh ct cant iver Stand.
My yenergal demanded. (yeas ty Se Crux “oO Mr.
Chrys CARE .
   

 

Ground 6bGe: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 60 of 86 PagelID #:60

Counselis) WAS as Consttubenatly inckrechws.

For Fail ure to EFF Echvely Pporsus Aud Secure the
Yeghct +e Cro8S- Examine the Petchoner's ACCUSEY, “he
Government violated Petshoner's Sith Amending tt
C sisnkstalicnnal Right ts when they wrthneld She uveotmait

From beng Cross- Examniationh, but used the inFormant

sar Shtements +o Connick Yas Gelder!

“Trial Counsel was Consstebuthionsalty \merrechye

For Openuind She Avor $0 Allows inseriminiertins exidence, berore
he | ary 4S enused a convichion. ae 22% %

MS. FERNANDEZ: HARVATA: At his dime, your ae 1 Nanak
thet Counsel has surrioently opened the door +o Kring ‘9 Ind AN --
all OF the inFormechion hel the agents had atthe time thet rat :
beF ore hey or te the Surves nce. She yniked about the Fack
here WS ALL IuFormant. She daclosed that Where wag Ans Format.
He told them vohere te qo. te told them cohere to gp. the teid them
Where tanh and whet Yodo based onthe imrormehon thet they
had. Shevalso Stated thal there Was no Cocaine in the Jeb.

See rar, PS 231. “We Court: Well, whebever the Cl Sri Yo
EXP |nins the veldhonshp Seem +e me Comes weld ENIMENCE, , SINCE
You've crlled Snead relehouship mito veshon. See ry. PR UZ

THE COURT: iF You cbject4to thst , \ werrale y, You eat aut

the Fact thet they turned thus MAN Into A ConFidential wrermeanst
They have a rig 4o exM\niny hous trad happened.
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 61 of 86 PagelD #:61

)
 ©@

“The Governmenrh made Sabements ing thes castes
ATQUMENTS ohch were prejudice torhe Rekhower, and
which Also Suppers Retcroner's Roverio cla - “The need
“TO Cross GAmime the intFormant = Sinvcé She Qovernmenry
Entre Case TESt Solely en the Werd oF An U authorecedt,
Unirebinbortt ele lavd- inrormant, See Sry. pq 44Z Sil
5. “The deren DeAndre Chany ewed a debt +o his cn
ls. Suppher. Has ms Supplier, The Quy who he kniew as Far Quy
1. had Fronst ed him hair 4 Kun or heroin, Very Valuable
8. herews as you heard, on the condrhion thet the derendant YEpAY.
4. him arver he Sold 4. Sek was that prranqemens | that Frenhins
& ®. oF the here, that brought the derendanst toothed meen Sah
NW. his ee Suppher on Mag Sist, UIT I Nariham
secuyer Ms. GiesenThal presenred Yas Fabricated
Evidence 4o4he jury, cohich Violates. Ny, Cherr due PYCCERS,
but the issus Lodh the goverment presentations, 15 that the
Statement 1s rok ina agreement worth the Severuimentt inurtial
Arguments, or the YEcord. See Sry. 94 236 I US
HW. GQ. when did you arrest} Vhet - : Pre interment doe Any !
A. Hy wns Approaimately <8 int the ee
13 Q. And whet was he arrested For!
if, A. We arrested him with 2le Kilogram oF Cocning.
1. the inkormar} Feld the Agents jeu he Never Qave
+he Petdhoraey Andy erniny, She qovernmen 1S woh:
et BVIMENCE The Need +o cress- SkAMINE
the nuke mant 18 “Crucial’+o the derense .
—_—

 

 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 62 of 86 PageID #:62

iS. Q. Rud arter You arrested him vorth Lie Kalegyr MS OF Cocaine
Ib. did he agrees to Cooperate ?

re A. Nes.
18, Q. Uhat -- What did the ime ormant tet You +hat he was ae ni
11. todo withthe Zo Kalas oF Cocame

20 A. Aer pickin up the Cocaine, he wns Supposed to deliver

2. 13 Kuloqrams to And ndividual he Kuew ag Mo and another

22. Indwidual Not relatedto the case.

23. CQ. And the ~~ did the derendant provide ansy elher INFormechon

24. About Mo?

2s. ASthet he only Knew AS Mo. Hes deat vodth him in the

Continous “rr Vy, 231 F210
L. past : Black Male | dreve 4 White Mercedes and snid hes been
2. to his residence in the prot to de other trangachong. that’s
8. how they met. :
4 ©. fd Where was he expecta +o delwer the —- orto delwer
§. the 8 Kal rams 40 the dersncct
le, A. ne WAS , eee InrOr marsh ‘ ve WAS PTEATTRN ed
4. that he would meet him at Mo's renmdence at A114 and Letms
B, Uden} remember the correct address, but + wes a house
1 Q. Arter You rece wed this inFormation, whet did you cdo?
© A. We Formulated » plans,

2. Agent Brazao teshried mt the Suppression a (supp FS 2v28
+inr hey Never Corvoborated We INFOrMaAnrt Alle 8 IONS At all. BUT
yet Brazaw iS preseorhin ding innrermehon to MWe jury AS Fachual

“THE NITED WD CreSS AMINES Ahe inTFErnansh 1 Crucial tothe deFense
y : Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 63 of 86 PageID #:63

)

Clearly 4his 8 A dirrerent VErSion Fron uohnd the
presecutoy fresenmbed tothe ory ins their closins Srgueeart ;
Anid + Should be duly noted Set She Ou nomeny wrinesses
never teshiried to Such, or made At cork oF Sn
Tesembling Such. See SPT PS le2@ (11-28) ,

A. Basicatty because this was a reverse Scenario, our

1S insFormanst was ini Whe rele CF being the provider OF Narcotics
IQ. acid the deFendanst was Scart

20. purchase NArCohes,
ZU. H Kind OF Surprise me that drugs - > that he was
22, aA drugs Jo the Scenerio Also, And that's when | w9s,
23. Ke, WRy do we have drugs here when the drugs were Suppesecdt
24 tobe in the Cl's vehicle as nothing had been taking out yet :
25, Q. So-bo be clear, what Surprise you was that You wWere seg

Conrhinue Hupo.4y. pq 3 , (\-3)

|. Te be ee nd a potential deFenudanrk as Opposed to

2. purchasint the te

3. A. “that's ‘Yiaty}

Agent Vyawkerd feshhed thet he wes" surprised * due to
the Fact the imFormanrk Never disclosed Such i ormeations.

The Goxern menit i$ musr epresearbin the nvrormanst anid this 1S
vahy Hs imperatwe Yor the Peltier +o crosg- exam the

+o be ee woth MONEY Yo

InVEETMAATY | san SO, ne Torth the “Yruth and Shines
A high on Lhe s ernmenty Fabricated ania Megpl | Unethical

jorn ches.
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 64 of 86 PagelD #:64

Prthe Petdioner’s Sentencing hearing The Srine
Prosecutor Us Biesexthal Souqs to esos i
uideline TaANQe Kor obstrachion oF Jushee, the prosecutor
Hues dhet Pettioner testined at the Suppression) Hearing
ing Any AME pi to decane Vhe court, imnplyyna Mek Ny. Cherry
WAS Presevtiig Fabricated evidence to perstiade the court to
rule imuFavor bt the Pethouer Net only 3 ths prejudice te
My. Cherry . WhereFore, Yr. Cherry did nok EXEN) Yeshiry at
“rial, SoFor the gey.to use Cherrys Guppressions hearing
steshmonny , tuishthe wordwa, And present thet INIFOY MNO NY
+o the ary Jo ncivanict ther Pane is a * Frut glow" |
“The Prosecuber Kuen Mak the OPENING shabemenrk ing
ther closins SEguINEA WAS Fabricated, she Prosecutor Kero
because OF the intormations Mat {he inFormanrt provided to
he nQEuts the insormanrt alse Acid Mhe ageuts that Mr,
Qherre statemenst LoAS False the mkormantt is a material
ae tothe distribution OF herpiny charge ) Nivk only 1S
the cwner said 40 be Whe einer oF the heron, lout We
Lerman 1S Also Allegedly said to be Mhe Tecerptont oF
the charges here. ae eo Inror mans
NIECESSATY — AS A Maker OF Law- toe be <
the deFense to dekermme the Seuth¥ulmess OF Mr. Chey
statement or mek, and to determme the real reason For
en Chery do meet hin Yhat bask i vohiehn very well
may ad to morg Ciscrepamcies and rexelahons into Whe

eS Weak ANA egal CHRXe rapnst Ant Pebdhoner -

SKEA- ExKamar’e by
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 65 of 86 PagelD #:65

: mts Gel disive should nor be Forced 40 Soest out
his dereuse +o the Court, which causes Hr. Cherr +o reveal
his Strate y to the ap We SEE iohat will occur iF aud
when dome So. Seer ar. L382 (23-28)

23, MS. FERNANDEZ" econ: Your Konor, May We have just
YH. A Few minutes, because have told 4s agenrt that he cant
BS. ANYSWET Any oF these thugs, +o teil hin the areas thak we're
Conkhaiue “TY Tr. | 233 0)
1. Qoiwg to cover. :
va IS the Prosecutor admettinig that she 18 ilorwug the
Agents Feshinenny, basically tellin Me AgENtS ,” Vn sig
& ASK You these Specikc Queshons, anid | expect Fer au
Qe me these Specie amuswer§. “The dleFense oil ASK
questions Along these limes, and | expect Yer you to naguoer
InN This MANET | ANIA TEFrAME From AMSWETIUG ANY OF Hrese
uestions. CLEARY 4 Yiwlaton er PetHoner's
Me aes Ry ink eo a Keer Anal :
Law EnForce meni} O¥Ficer’s a the presen} CAge
has ans plliqnhiou to SEEK Our the Truth and present dot
~reuth as ther evidence +o the prosecutor anc to Mne Court,
vohen Lau Entvkorcement Fa ind Phear sworned cbliqntens,
they deprive the deFeadant hs right to a Fad Snel, alse,
rhe Ragnr ~o “ Rue Process OF The Law”
Certain Rag his area MUST! Recording to the
G Jnauguage oF the Coukromtations Clause Sek Cae.
Crawrord v. Lashwructtens _ {ns the cage OF US.v Chery
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 66 of 86 PagelD #:66

H's Tequired that the Court and qoy. ConForm wth Such rules
Ag IO ANOW Mr. Cherry +» cress- EXAMINE the intrormantt ,
Farlure to de SO, woul result wa QFANE MURCATTIAG oF dushee,
ANd Allowing the Gey. to use Atleqed Statements oF the
wsrermanrt: say the dermse having Ye oppertunidy Lo
COSS- CKAMINT He Source, TENS r Onery AN UNF?
trial, Det coner PSK That the convichons be TINETSS And
Temanided For Newtnal consisted with the Sie Amendment
Ground EYE NYo0-cv-04752 Document #: 1 Filed: 08/12/20 Page 67 of 86 PagelD #:67

 

|
himselr, ASSumed Tole OF Prosecuter,
Nioledion OF Pethioner’s Right to q
Far “Tral.

Srrial Judge improperly mater jeched

During Pelchoner's ory Arial, the deFeNnse LORS
CrosS~ EXRMINEWG the Controversal WHNESS = Reilly)
the Prosecutor objected +0 9 line. oF ae the Court
SuStmaed, the At¥rense Counsel asked For a ide bar, ANA
during this sidebar, the derense Counsel Asked * het
i§ Mhe bass For the ebyechon! ” “the. Court then wileryected
& Lorthout allowing the Prosecutor, usho was the RANETSATY
pppoweart that objected +o the hve oF gquestimuins,e explain
Lohy the Government hac objected. \nslkead the Court
Seolded the derenmse Counsel, and ater dome 80, urns
pnd ASKS the Prosecutor, “ Wars thet Your shin 2” See or.
Hr. Fs 52.5.
“the mere Fact thet the Gourd abenidow his role oF
imparhalet » ANA played Ye rele oF the Prosecuter, not daily
dd \ erect the derendant unuvewrly, uk in the Eyes o¥ Ye
jury, Lohose Weatching the exchanas oF the Judge Sceldina
the deFeuse Coonaly by all meanS ler} and impression on Whe
yury thet the deFense Counsel vos competent, and that Yhe
Judgg was Cne- sided. See Unnbecl Statics y. Noel SpewS BSB |
© F.2d 12e, 117 Cer) the tral Audge “Jost his eel:
| departed From the Equuannioarty OF Spurr required ve him, anid

 
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 68 of 86 PageID #:68

Senoushy prejudiced Whe derenSs.

 
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 69 of 86 PagelD #:69

=x have clrarted Inis eekhon MYSEIF, Sy
hereby declaré (or certiry, MEMEO, ar State) under
penatty OF perjury thet dhe Fereqving 18 rue and
Correct, Such petthons, anid the déclarthon(s)

Submitted along weh vt, are tantamount +o ArFidavets.
Ste. Leruents J. Unrted Stebes, it ¥-3d SAY Ae

TH Cir 2O1O -

Ng Jeyndos = ,

e (pursuant to 12 US.
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 70 of 86 PagelD #:70

ExPEDITE RULING

Petrhouen ASK this Honorable Court te
Expedte sls aint For two reasons | () Pebdioner
has Sewed over the MAXIMUM Tequcr ed “hing. that Comarvers
intended For ANY mndnidual +o BEIVE wrth Similar Crimival
background, AS WEN AS, that Lohich 1S Yequired For the
Crime charged. “Thoudh Peddioner Seers to be Full
Vinidicrted Or the Charges, Ground Four oF ths pebhions
requires this Court te release Rettioner immediatel
uothout ANY Further delay. IF the Gourt weeded addvhonel
Tims. ins Considerins RethomerS ether Six seins : by all
meAnss “take She tire Yodo 80, but to Allow Pebhower +o
Sit iy DriSOns Aniotyer day voould Constlute cruel and

Unusual Punishmensk, SSeS whens WS * CLEAR" And
*Katowons to the Court that the’ Pebbionsr has a Mead
Rang Wiener” (2) Due tothe eaieaes AG extracrdiasary
Circumstances that Qur nechon Fece today LW ah Yhe Corona

\nrus (covio-!9) anid the potential Shreat tk FACE inmates

IN) PISON , ;

— Pettroner Falls wto the cate ory OF cbeatky , Meek
individ aalg ee tne CDC pe or NSEASE Coostrol?)
Ars. at opsatr TSK to onvtract rnd be erracted Severely AN
Surrey irreparable harm, Possble death ¥ exposed, Coupled
Woh the Fact Pelthower Mother has PAKSEA ALOAY From Ais
deadly chsease, who wes a WUGE and siren mnper-tawt
 

 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 71 of 86 PagelD #:71

‘Factor i providios and being a caretaner QF Pehdroner
J. — suck Pelboner wire is under a huge
SESS oF i to protect, Educate, and pronde ‘or The
Chidren wAhou potently eae anidven to the
Virus, wrth Petboner home, he cans hetp woth the ashy epernhons
be the restaurant, uahile the Mrs can) abteud 40 the chidrent need,
thus SES We gatenchial thresh OF She eae ——
She disease.
Petehion wy PrAys “thot ins Honsorale Cour} AOreS
nis TEquEst 40 Expedite ns rol 5 into Consideraions.
 

: Exo Todde: 20-99 Soa 1 Filggans/1@i29 Page 7BEh ap PagelD #:72
@

I. Charges BASED ON RESuitS OF ILLEGAL SEARCH

A. ND PROBARLE CAUSE FOR ARREST: NO DRSERVATION OF
ANY ILLEGAL Ach vey

INFO PRonded BY CI Nor CorRoborated
a. locations

b. identehy bF PETSOns
C. intent +0 accept delivery

cy panugltciog thet cigs were int the car
@ 2. NO Flight Niet corroborated by Festinoniy ertnape

GB. DRUGS Nov In Plains View
\. No OASIS For Searching car
Ee Logical se ethase Photos Supports Closed
Rag Firs}
3. AGENT Sreshimony by Firsk oO See Car— Nid Plains

 

q
WIE

\. Hetenerra DESTROYED thal Loould have. provided
Evidence,
Presumphon RAG Government Based ow
Destruchion oF Endeuce, Failure rotrurns Over
& Bad Fann Evdenced by Kavousing thet Photos
“TAKEN in) PYED, FOr Leaqathont
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 73 of 86 PagelD #:73

Il AGENTS RELIEVED they C\ GOI +O DELVE YDRUGS “TO NO
A. Belek was False ~ Ci Oid vote the ~~ ruth
roid Cherry he WRS delay CAY YO Someone Elgg,

SIT {EA AGENTS CAN NET TESTUFY TRUTHEUILY About BaecKGRounsd
Wwrrh Quy incLudin C\
A. Ex Planation oF Lohy AGENTS WETE PRESENT Where
THEY ATTESTED DC WAS BECAUSE Miaeatielel at CLAIMED AS
would Be There wo Accept Seley or Drugs
1. Cant rRuheully EXOlaing why “they, were Were
wreihoutk CO)
ee bs Arrested AMD REIEASED iForinentt : Followed
hirn to Parking Let
NOT “TRUE, MISSTATED Facts - hey told hunk gacks
“rhe Parking Ler
si: Gesery whete SUV Corchinig Whe ATER nd
SUSPICIOUS Manner”
musleadinng- ae did wet Feceqraree er
Kniow car heb Ch was
4 "GET iN anid OUT OF Car AnD EE”
Mok consistent vol Yyape.
». Heroin NOT Ind Plains Ven iN CAY

_W_ Facts REVVED On) By Courk WweLune AGENTS REUANCE ON
CYS ImFormation Being CORRORORATED™ NOT ACCURATE
RSSESS MENT AND IN DPD osttion “YO "TAPE

 
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 74 of 86 PagelD #:74

V. NO EVIDENCE TD SUPPORT FUGIT, “TESTIMONY OF AGENTS,

PLACEMENT OF CARS STAPE RECORDING ~ NO SUPPORT FOR
SALD ASSERTION

_ Government tas or BACKWARDS > NO PROBABLE CAURE TH
i Carn, PerrhiomeR ARRESTED BeFore ANY (Fa gricrred)
PLaint View WaPPENED

“THERE WAS NO PLAINED
ARREST DEPENDED ON WARY AGENTS ASQUMED HAPPENED?

ACCEPTANCE OF DRUGS IN Cl CAR— BUT THEY dumbeD-MHe Gun-
“THERE LOAS NO EVIDENCE OF ANY AYTEMPT TO ACLERT IE

CAR OR ORUGS— NO GAsiS FOR ARREST — PROBABLE CAHURE
LACKING

_ Meradera: EXCULPRTORY ANID NO SUBSTYTUTE FOR
EVIDENCE bF ORDER IN Lollictds PHtres TAKEN AND WHERE

THEN WERE, TAKEN

A. GOVERNMENT KNEU AT THE SIME OF TRE
SUPPRESSING HEARING THAT THE ORDER Ind LOMCH TRE,
PROTOS WERE TAKEN Would Be A ISRUE,

\t WAS ASKED ABOUT BY SUPPRESSING Hearing Counsel ,
Counsel Canted The PHOTOGRAPHER WE Yeenihy, AND KE
DID NOT Remember, METADATA WOULD Have PROWDED

“CONCLUSIVE ENIDENCE OF THE ORDER IN WEIGH PROTOS

WERE TRKEN AND LOHERE THEY WERE TAKEN
“THIS WAS KNOWN OR SABULDO HAVE BEEN KNOWN TO
 

: a. Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 75 of 86 PagelD #:75

| THE GOVERNMENT Ar vt ETIME OF THE SUEPRESSING
REARING
GOVERNMENT'S Fanluge Vo CALL HE PHOTOGRAPHER
OR PURSUE “THE Evidence tk ARD IN 1's POSSESSION WARS
SIGN OF BAD FAITH AT WORST AND OSTRICH BEHAVIOR At
BEST Farting ENQui Ks, DESOrvE REQUESTS FOR FEAR
DF LEARNING SHE ANSWER,
“THREE PART TEST MET
. ORO Farr iN KNOLOING ISSUE AND DESTROYING
ere (CAN'T PREAUME, IGNORANCE OF CAMERA OF INF ©)
2. WOULD HAVE Been APPARENT IF LOOKED
& 3. DéFenda Ny “TRIED TO GET INFO SS OTHER MEANS -
Quesrioning THE PHOTOGRAPHER But IS MEMDRY
FAILED COULD HAVE CHECKED WHE METADATA, KNEW SE
HAO IT, KNEW tr WAS AT tSSus
— NOT UKE STRUL WORTH BECAUSE HERE, KN
OF ENIDENCE AND FAILED VO PRODUCE \r
N. DisPosed OF CAMERA AFLER HEARING BUT
GREFORE “TREAL

TT Fat Guy | INFORMANT
= NEVER USED HINA AS INFORMANT BEFORE,
NO IDER WHETHER KE WAS TTRUSTWDRIHY OR NOT
@ ~cren WITH A LARGE LOAD OF DRUGS
* “TRAING TD WORK HIMSELF OUT OF TROUBLE
* HAD QREEN IN TROUBLE. BEFORE,
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 76 of 86 PagelD #:76

° HRO AT LEAST ONE FEDERAL FELON: LOOKING RY 1S
HR ZO NEAR MANDATORY MIN. BRSED ON AMOUNT OF
DRUGS HE Wars CAUGHT WTR

* ON FEXERAL SUPERVISED RELEASE AT TIME DEFENSE

* Dod NOT Have PeRmssion FROM THE COURT 16 ACT AS
INFORMER, OR ASSIST LAW ENFORCEMENT- AS REQUIRED
* ND REAL NAMEFOR MO
DiOw'T CORRODORATE, INFORMANT ALLEGATIONS OF
Criminal ACTIVITY - CONCERNING MO AT ALL,

- DION'T IDENTIFY House Where TRANSROETION WAS
SUPRHOSED TO HAPPEN
INFO ABOUT’ MO” Nor VERIFIED :

Gang MEMbeR: denied
MULTI-RILO DRUG DEALER: denied
ORUG TRAFFICKING ORGANIZATION: Nor idenbFied &

demied.

ah: Surv ENLLANCE
— NOVIDES SURVEILLANCE,
did wor Record Whar YOU VLOERE OdSErViNI), while
Observini iy. NO ONE else did e\ther
~ ae. SURVEILLANCE Limited
device Owly records , NO trasmiBS ions

Se | O19 NOT HEAR CONVERSATION

NB WORDS ABOUT DRUGS
NO LOORDS AGOUT MONEY
 

 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 77 of 86 PagelD #:77

relied eaTinely| ON \rukormakions From tnvtormanty, and
relied ENTIRELY On) InFormanty “90 Follow intstruchons

~ Did NOT SEE_A TRANSACTION

No eer Behocew INFORMANT | CREAR

NO_AITEMPT BY MR. CHERRY TO TAKE ANYTMNG OUT OF
CAR — WFERMANY Vehicle,

NO ATTEMPT BY MA CHERRY YO GIVE INFormanty
ANY TRING 3

~ CAR DAWES RROUND PARKING LOT - Doesn’' Ty StS
OR RECOGNIZE ” Far Quit" vehicle

@ = Arrest
SNFORMANT Our OF CAR
AGENT BRATAH Pull UP REMIND Bort Velncles
CHERRY Exrt INFORMANT CAR- IMNEDIATE ARRESTED

 

 

 

IV} PHOTOS
“No necounTAbilty AS Te who aniGinias Wt CONTENTS OF ThE
Satchel For whe Photo Grapher
* NO AccounTAbiKtY RETO Whod pian | open | closed he
Saiche| For “the Photo Grapher
* CLOSED Satchel displays Loner (motte) marks AS Ages
TESTED TO, BUT OPEN Satchel AS Plays NO oster (mote)

& MARKS ON The CONTENTS Jee anr ep the Saichel .
PROOF that Phokos were nor crax Ser RCENE OR WAS INI

Plamvieus, i wns rauhsinig hard he Night Wadent occurred

 

 
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 78 of 86 PagelD #:78

RAIN Loduld be visible In EVE Photo iF 4 happened As
Orrieer’s teshkied
- CAMERA USED Was NOT DEA EQUIPMENT) NoT PoLICE
EQUIPMENT

V. | SurPesed Transachion:
NWOT Lowa SERXPECT ED
LNFORMANT Lied

Vi. | RevuRneo PRopeeny
CAR~ NO INVENTORY, NO IMpOUNMENT, Vehicle
& LOAS ony NO voy Secured.
Satchel ~ Sayonigts ATTORNEY Susan Shakz.

Vil Makanda Rights
OReally by hed’ Fabnemted enrire STORY

SK wAs woth OFc. Gambon Stansdhns ins He RAIN

Did not GEr READ minanidn RIGWTS a June, 1, ZO

NEVER STATED A vonin NESS FO COOPERATE

Walsh and Gambor innesh ahion Repor reads:
ie CHERRY STRIED Theat BE ve NO INF or mrhion Regard
ANY UNSOWV ed murders of Shoohnas, Cherry ¢ denied ANIL
Kuowledge oF ANY leaders oF Grug sale = ANI TeRHIONS,

eS CH VERRY STATED WE did Not Knous NU Street Source oF

Firearms

 
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 79 of 86 PagelD #:79

| hereby declare (or Certir \, very, or state)
under the. Penatty Or perjury thet the er
AFFidavrk OF TRuth oS Yrue and Comrect, asd ) Mould
Ke tg Court +o Coutruk ail Exhibits | AFF i chavs
AS potental Ar uments | Grounds hat may PRISE, Valid
Constrtutionnl claims or A manikest error OF LAL,
And APPLY Ane mOECEREATL) TENEY Vals requasa a Law.

© kndae Cho
Samerian

 
 

Seb Be. 1:20-cv- €3 yea 1 wt 08/12/20 acy of 86 PagelD #:80

MPPRS e,
® Eee

“Yr ts 24 =x. sharted dewins Mowat towards the roth om lights Qu
L- (Gamboa esky 18 WS dhreck connp ict) A
ae pe aie Did Acs chi abe spot? Now Ser bs ushile

 

aA 246 memensrs later, Hr. Cherry was alse cpening his door, Stood
Up @ he was Sur td Arou to leo mside & back oF Vn
NYOIKS WAQGEN).

CeaoniSon ts shimon 48 10) direc} conqich)

     
   

 

ion. SD LO: Chere ae ey
~knied +0 get insto hi vehicle
(Bracke teshimony 18 on direct Conttlick | ew
SY ¥: Ve Onicé aS palied Ap 3 “rng. vemnsie, ,S> SAL Mr EXTU

 

     

1B-194

   

(ani rman VPEadordini

ARNICE WS INI Ses Conte veh)
See dud eet 4
memoradduen The UE Evidence SEEMTO correlorake het Ox eadacsk Ne
Opinions a
cae 132] our oy the en inidavid uals automobile And was
P43 immediatel Conttrens ed by BIrEeNsS anid ohcers Sipe
pk him, “Dont move. Oont move’.
On She “Tape ik cau hear when whe CH epuvs he Car doer,
NEXT ne hea® Sirens, nen typ hear ® Second Car deer

Opes, & Shera wou hear oFpcur’s ou

 
 

ee Case: 1:20-cv, 04 Document #: 1 Filed: 08/12/20 Paga 81 of 86 PagelD #:81
ae A peache )
8 =e ae

TTY. pq 2U1 Arr Sherr pow, Dicked Up -- Gamboa anid belh Searched
13-0 :

 

Mr. Cherry re make Sure Were rors No Weapons ond him --

NOME we & Sound —Anid = placed hin 393 my VEhele.

( Gambon ath esdrsrnadais ats ecole ech Ceassthred) A

Sy Fs SAS Aud wher dic you de ter - W ag hin uh oa Whe sie, Wwe
LOEAT OTHE Tear Sf dhs Vehicle, & Whek did yoo dd thee? Sy
just Stoed b hoon t You Sleed — er he ae Sor s ache
penod rohile She inveshiqehon combinued.
(Crasterd Sesh ents IS ind direck Consel vf Rai )

Supp. pq 83 Aber SK ger wire Wherea, Sx chserved Nr. Chett en ne

1O-VD round wu the Tear othe Mercedes, outade Me Cer; eins

De os ene ie 5

© (MacOcuntd eabioness 13.108 divest Con hel slo Rail .)
“WTr, PG Ve Weil, = Sard MWe Are cor, The drivers side cheer sel ee
aut oy Ses approached that park a the velvele, t= Saw 4 bnitteast
PA Mel. asthe PARSUUQer sade Seay, © ORaY, Loe AW Qet-te tne bnttense
AL Second, Hur when * walked Up , did ae chumtly see Hy,
Cherr a placed under arrest A. \sS. re was e arres\ed
Nes. &. An
just heard he was -- hE was ee su
wag Bung hand copped .
plore: O'Rewly Heated that he had me dour below ay his Heer

whey did You SEE happeming ay ther rrime CA. =.
a“ wmalruchous & he

vole he leeiid through foe car, So basically Mm oa She around
gr fas OVvTade a Arve¥s Side doc , ae 3 eis “sr SOMEOe
@ ~ro look inside “he drive's Side coor AS Vm bang Artisted ter |

worl be oe Path . Also, sees © Sb, anther
 

 

Case: 1:20-cv- wey iee ent \ 4 geezer Page 82 of 86 PagelD #:82

NM PEAS NED
S = : |

he loors wuside She yekusle, he places me waside basicne! wiacl
we drives Aun “rom “he Search. Sthens why ss Crawsjord &
Mac Oonald te Syag nek Whey vorre alle Ve look tn She
drivers side Door, bur Velac see My. Cherr bug Anrested?
Gamboa sed thed he Stood me up t Flnced ee a rear Sf
the vehele see “YoY, EG SI SD. “NA eee focus Loas he
Az enc antr . =_ vwasas Se : Gamibes Prmer
sth O'Ratly bema read J
my Meranda rans & “ALK Ab OUT cooperates WS Fei woah?
Deena he cee Aney Cross SEAN & _Gambor
“hey Concicded-Aagrering WO wwerudha he tesh5 xOd .
So 4 nucide nope i WNL “ iq he Sesh Quadsroo

Tork: Het No one was shes * Stes! gr Wherever ~~ Wp snl tif

Leolier,
a (acne Inistormans Racordina Oemes 16 10d dloveck Connt hel)
MTMOrANadun Ricw’s \ ns dou ad
Hpwon t rdw a
(aX) ey 5 NCTE - © Ru ber Sezolsetu ots Ynez Acywy se aE
pe ju ned she made Yat UP, bur m lay tr added
“WS ence, asx Saxon pres{ SNL WAS waTEechwe

 

 

Secus was ne, Wr hov am

presse

rer, pq O24 Bigenit e Re Loith TESPREY TOONS conversation 4a} Suppesedl
eis happeard ns eur car vorthy Ur: herr did youreeord tin. ans
Srey, $4, Seb vont Acne, = did ner (aqjrmu LOAS ol nd pa dicot ae
ant) Steps We record that Stalunents in ANALY LOR , did HA
@ A. No, a& jd nor, Q. Aqeny O' Rail . Youd As ny se “3 Kad
oF ES device ee Converashons, did yout ALN
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 83 of 86 PageID #:83

CY Rely IMpeacked_
\

 

NOw shat’s two times HE wWaS ASKE in ANd WAY did

he record oy, aud akler Ewe eb Echons by the QoQvern-
ment anid a Side ban where the Judge plays Prosecutor,
0 Reilly Comss inte Conthet with WY Own FeSh mony,

A. FR YOOK notes Hef night, ud Ad id urd 4 report

Q Una l November OF 2012. A. YES. ma'am.

Me just switched hs teshmony herore tne Court a

jury. The problem Lodth 6 he, 1S Sort you Create more problems
Now the OeFeuse never ein’ JHESE NOTES whe

discovery or berore Trial = Brady Sanletiers-

“TRATR, 2G 32b
lY~- aa

 
é

=e

Exh

ee OS

**Cdse: ‘1220-cv-04752 Bochment #: 1'Piled£08/1.2/20 Page.8d\of a PagelD #:84
I

(Phone rings.)

CS: I’mhere. I seen you pass by. I’m in the itty bitty car. Yeah, | see you. You’re right
behind me. Yeah, you’re right behind me. Yes sir,

CS: ‘Sup my brother? You wanna hop in? Or you want me to...
(Unintelligible)

CS: Huh?

DeAndre Cherry: You're acting too fucking weird.

CS: Man, I went over there. Ain’t nothing over there. All there were was these fucking cars
and they all had tinted windows and they were all brand new with no plates and shit.

(Unintelligible)
CS: Huh?

DeAndre Cherry: Where at?

CS: Right on 147". Right by Loomis and shit. I was like ‘What the fuck?’. So I drove and I
came around and I was like ‘What the fuck?’ and the boy didn’t wanna drive his car so I
had to fucking drive it.

(Muffled voice)

CS: Idon’! like driving with this shit bro.

DeAndre Cherry: You got it right now?

CS: Huh?

DeAndre Cherry: You got it nght now?

CS: Yeah.

(Unintelligible)

CS: Huh?

(Unintelligible)

cS: | just came over here. | was like fuck this, | wanna go over here. I was just driving around
ses
Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 85 of *f PagelD #85

Ae

    

and I said fuck it I’m gonna go right here. I gotta see somebody right by here. I was
gonna give them the fucking car right now.

DeAndre Cherry: Oh, ok.
CS: I’ve been here before.
(Unintelligible conversation)

(Police sirens)
 

Case: 1:20-cv-04752 Document #: 1 Filed: 08/12/20 Page 86 of 86 PageID #:86

CERTIFICATE OF SERNICE

| cerhiry thek Uhave placed a Copy BF this Menon te
Vacete , Correct or Set Aside Seuteuce pursuanit To
23 U.S.C § 2255 ms the LecalMad here or FCI Pekin,

For delivery te the Uniired STATES Mnstrict Court For the
Northern DiSTRicT OF WUNEIS , TASTERN passa
219.S. Dearborn Chicago, 1ULint 015 —— a Sealed
ENVELOPE worth postage ae pad, ons Mrs day OF

August, 2026

Woksndse Sony,

42433-4249
Deandre Cherry
42433-424
Federal Correctional Institution
P_O.Box 5000
Pekin, IL 61555
United States

 

 
